Exhibit 10.17(a)

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

DEVELOPMENT AND SUPPLY AGREEMENT

This Development and Supply Agreement (“Agreement”) is entered into as of
July 9, 2009 (“Effective Date”) by and between ViewRay Incorporated, a Delaware
corporation with file number 4450114 and whose principal place of business is
#2 Thermo Fisher Way, Oakwood Village, Ohio 44146, USA (“ViewRay”), and Tesla
Engineering Limited, a company organized under the laws of England with
registered company number 02786571 and whose registered office is at Water Lane
Industrial Estate, Storrington, West Sussex RH20 3EA (“Tesla”).

Background

ViewRay possesses valuable knowledge, expertise, intellectual properties and
resources with regard to high performance radiation oncology devices. Tesla
possesses valuable knowledge, expertise, intellectual properties and resources
with regard to gradient coil devices for use in radiology applications.

ViewRay wishes to engage Tesla to develop a gradient coil device which will meet
certain agreed technical specifications for incorporation into ViewRay’s
Renaissance™ radiation therapy system. ViewRay also wishes to purchase from
Tesla quantities of such gradient coil device.

Tesla is willing to provide ViewRay with development services for this device
and is also willing to sell ViewRay quantities of such device at favorable
pricing in exchange for ViewRay’s agreement to maintain exclusivity of supply
during a specified period.

NOW THEREFORE, the parties agree as follows with respect to such development and
supply arrangements.

1. DEFINITIONS.

1.1 Defined Terms. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning set forth below.

“Affiliate” means with respect to either party, any Person that, directly or
indirectly, is controlled by, controls or is under common control with such
party. For purposes of this definition only, “control” means, with respect to
any Person, the direct or indirect ownership of more than fifty percent (50%) of
the voting or income interest in such Person or the possession otherwise,
directly or indirectly, of the power to direct the management or policies of
such Person.

“Applicable Laws” means all applicable laws, statutes, regulations and
ordinances.

“Business Day” means any day other than a Saturday or Sunday that is not a
national holiday in the United States or the United Kingdom.

“Commercially Reasonable Efforts” means (i) with respect to any objective by any
party, commercially reasonable, diligent, good faith efforts to accomplish such
objective as such party would normally use to accomplish a similar objective
under similar circumstances; and (ii) with respect to any objective relating to
the development or commercialization of any product by any party, efforts and
resources normally used by such party with respect to a product owned by such
party at a similar stage in the development or life of such product.



--------------------------------------------------------------------------------

“Confidential Information” means any proprietary or confidential information of
either party (including but not limited to all ViewRay Intellectual Property and
all Tesla Intellectual Property) disclosed to the other party pursuant to this
Agreement, except any portion thereof which: (i) is known to the receiving
party, as evidenced by the receiving party’s prior written records, before
receipt thereof under this Agreement; (ii) is disclosed to the receiving party
by a third person who is under no obligation of confidentiality to the
disclosing party hereunder with respect to such information and who otherwise
has a right to make such disclosure; (iii) is or becomes generally known in the
public domain through no fault of the receiving party; or (iv) is independently
developed by the receiving party, as evidenced by the receiving party’s written
records, without access to such information.

“Control or Controlled” means, with respect to any Intellectual Property Right,
the possession (whether by ownership, license, or other agreement or arrangement
existing now or after the Effective Date, other than pursuant to this Agreement)
by a party or an Affiliate thereof of the right to grant to the other party a
license as provided herein under such Intellectual Property Right without
violating the terms of any agreement or other arrangement of such party or its
Affiliate with any third party.

“FCA” means “Free Carrier (named place)”, as that expression is defined in
Incoterms 2000, ICC Publishing S.A.

“Intellectual Property Right(s)” means all rights in (1) U.S. and foreign
utility and/or design patents, patent applications, and utility models;
(2) patents issuing on the patent applications described in clause (1);
(3) continuations, continuations-in-part, divisions, reissues, reexaminations,
or extensions of the patents or applications described in clauses (1)-(2);
(4) inventions, invention disclosures and improvements, whether or not
patentable; (5) works of authorship, whether or not protectable by copyright,
all copyrights to such works, including all copyright registrations and
applications and all renewals and extensions thereof; (6) rights in industrial
designs; (7) trade marks, trade names and domain names, rights in get-up, rights
in goodwill or to sue for passing off, and (8) trade secrets, Confidential
Information, know-how, processes, algorithms, proprietary databases, and other
proprietary information, and all tangible and intangible embodiments thereof.

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal entity or organization, other than
Tesla or ViewRay.

“Product” means a gradient coil that can be incorporated in the magnetic
resonance imaging subsystem of the ViewRay Renaissance™ radiation therapy
system.

“Program” means the development program described in Attachment 1. The Program
commenced on or around March 1, 2009.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Program Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, created, discovered, developed,
generated, made or reduced to practice or fixed in a tangible medium of
expression as part of or based upon or related to activities undertaken as part
of the Program whether: (a) solely by one or more employees or agents of Tesla;
(b) solely by one or more employees or agents of ViewRay; or (c) jointly by one
or more employees or agents of Tesla and one or more employees or agents of
ViewRay. Program Intellectual Property will be listed in Attachment 4, which
shall be amended from time-to-time to include new Program Intellectual Property,
in accordance with Section 5.3.

“Specifications” means the specifications for the Product set forth in
Attachment 1, as they may be amended or supplemented by the parties pursuant to
Section 2.4.

“Tesla Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or fixed in a tangible medium of
expression by employees or consultants of Tesla at any time prior to the
Effective Date or after the Effective Date if such Intellectual Property Rights
are not based upon or related to the performance of the Program. The term Tesla
Intellectual Property, however, does not include any know-how, processes,
information and data which is, as of the Effective Date or later becomes,
generally available to the public through no breach by ViewRay of its
obligations under this Agreement. Tesla Intellectual Property that exists as of
the Effective Date includes the Intellectual Property Rights described in
Attachment 4A.

“ViewRay Domain” means the development, production, use, marketing, sale and
support of Products to customers for use in connection with radiation oncology
devices.

“ViewRay Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or fixed in a tangible medium of
expression solely by employees or consultants of ViewRay at any time prior to
the Effective Date or after the Effective Date if such Intellectual Property
Rights are not based upon or related to the performance of the Program. The term
ViewRay Intellectual Property, however, does not include any know-how,
processes, information and data which is, as of the Effective Date or later
becomes, generally available to the public through no breach by Tesla of its
obligations under this Agreement. ViewRay Intellectual Property that exists as
of the Effective Date includes the Intellectual Property Rights relating to
gradient coil design described in Attachment 4B.

1.2 Other Defined Terms. The following terms shall have the meanings set forth
in the section appearing opposite such term:

 

“Acceptance”

   Section 2.3

“Act”

   Section 4.1

“AER”

   Section 4.3

“affected party”

   Section 10.14

“Agreement”

   Recitals

“Applicable Standards”

   Section 4.1

“Bankruptcy Code”

   Section 5.1

“Change Control Document”

   Section 2.4

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Change Request”

   Section 2.4

“Deliverable(s)”

   Section 2.3

“Deposit Materials”

   Section 3.10

“disadvantaged party”

   Section 10.14

“Effective Date”

   Recitals

“Escrow Agent”

   Section 3.10

“Escrow Agreement”

   Section 3.10

“FDA”

   Section 4.2

“Force Majeure”

   Section 10.14

“Forecast”

   Section 3.2

“Full Production”

   Section 3.2

“Indemnifying Party”

   Section 8.4

“ISO”

   Section 4.1

“Losses”

   Section 8.2

“MDR”

   Section 4.3

“Net Sales”

   Section 5.5

“Purchase Order”

   Section 3.3

“Regulatory Authority”

   Section 4.2

“Response Period”

   Section 2.4

“RMA”

   Section 3.9

“Rules”

   Section 10.2

“SOPS”

   Section 4.3

“Term”

   Section 9.1

“Tesla”

   Recitals

“Tesla’s Cost of Goods Sold”

   Section 3.5

“Tesla Indemnified Party(ies)”

   Section 8.3

“ViewRay”

   Recitals

“ViewRay Indemnified Party(ies)”

   Section 8.2.

2. DEVELOPMENT PROGRAM

2.1 Development of Product. The Program is directed toward the development of a
Product that meet the applicable Specifications set forth in Section A of
Attachment 1 (including the documents referenced therein) and is expected to
have a duration of twelve (12) months. It is understood and agreed that Tesla
will use its Commercially Reasonable Efforts to complete the Program and deliver
a Product that meets the applicable Specifications; delivering a detailed design
for the Product that satisfies the Specifications detailed in Section A of
Attachment 1 within six (6) months after the Effective Date and delivering a
prototype Product that satisfies the Specifications detailed in Paragraph 2 of
Attachment 1 within nine (9) months after the Effective Date.

2.2 Progress Reports. (a) ViewRay and Tesla shall periodically meet, in person
or by telephone or videoconference at such times and places as are mutually
agreed upon, for Tesla to provide ViewRay with an update on the status of the
progress of the Program. ViewRay and Tesla shall each be responsible for its own
expenses incurred in connection with attending such meetings. The parties’
representatives for purposes of meetings under this Section 2.2 will be Tesla’s
Operations Director, or closest equivalent existing at the time, and ViewRay’s
Director of MRI Engineering, or closest equivalent existing at the time.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Tesla shall provide ViewRay in advance of each meeting pursuant to
Section 2.2(a) an agenda for such meeting and reasonably-detailed written
reports describing the results of the Program, including difficulties
encountered in achieving the technical objectives of the Program during the
period since their last meeting. It is understood and agreed that neither party
may change the Specifications without the consent of the other party using the
procedure set forth in Section 2.4.

2.3 Deliverables. (a) Tesla shall deliver each deliverable due under
Attachment 1 (each, a “Deliverable”) to ViewRay’s Oakwood Village, Ohio facility
in accordance with the schedule in Attachment 1. Prior to shipment ViewRay shall
inspect the Deliverable and test such Deliverable against the applicable
Specifications which may include installation and imaging with the Deliverable
at Tesla’s facility. If ViewRay accepts the Deliverable, ViewRay shall
acknowledge its acceptance (“Acceptance”) of the Deliverable in writing. If
ViewRay rejects the Deliverable, ViewRay shall provide Tesla with notice of
rejection, including a reasonably specific description of the deficiencies
alleged. Tesla will use Commercially Reasonable Efforts to cure any such
deficiencies in an expedient manner and either “re-deliver” such Deliverable to
ViewRay within ten (10) Business Days following the notice of rejection or, if
Tesla cannot accomplish such re-delivery within such 10-Business Day period
deliver to ViewRay within such 10-Business Day period a plan for curing said
deficiencies. If Tesla makes re-delivery of the Deliverable, ViewRay shall,
following its receipt of the re-delivered Deliverable, accept or reject the
Deliverable using the procedure specified above. If Tesla instead provides a
correction plan for such Deliverable, ViewRay shall within five (5) Business
Days following receipt of such correction plan either agree to, offer
modifications of or reject said correction plan. The parties shall repeat the
above process until the earlier of the date that a mutually acceptable
correction plan is agreed or thirty (30) Business Days following ViewRay’s
notice of rejection. If the parties are unable to agree on a mutually acceptable
correction plan, and do not extend the timeframe for reaching an accepting a
mutually acceptable plan, then ViewRay may terminate this Agreement and ViewRay
will “return” the Deliverable to Tesla and Tesla shall, within thirty (30) days
following receipt of the rejected Deliverable, return to ViewRay all sums (if
any) paid by ViewRay to Tesla for the Deliverable that is the subject of such
rejection (but shall not be required to return the funding provided pursuant to
Paragraph 1 of Attachment 2 through the date of termination). If the parties do
agree upon a correction plan, then Tesla shall perform such correction plan and
“re-deliver” the Deliverable within the agreed time period. ViewRay shall,
following its receipt of the re-delivered Deliverable, accept or reject the
Deliverable using the procedure specified above. The process specified in this
Section 2.3 shall be repeated until the earliest of the date: (i) ViewRay
accepts the re-delivered Deliverable; or (ii) ViewRay rejects the Deliverable
two (2) times for failure to comply with the Specifications; or (iii) one
hundred eighty (180) days elapses from the initial notice of rejection. If the
parties are unable to resolve such nonconformity within such time period, then
ViewRay may terminate this Agreement and ViewRay may “return” the Deliverable to
Tesla and Tesla shall, within thirty (30) days following receipt of the rejected
Deliverable, return to ViewRay all sums (if any) paid by ViewRay to Tesla for
the Deliverable that is the subject of such rejection (but shall not be required
to return the funding provided pursuant to Paragraph 1 of Attachment 2 through
the date of termination. For the avoidance of doubt all inspection, testing and
Acceptance of the Deliverables by ViewRay shall occur at Tesla’s facility prior
to shipment.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) It is understood and agreed that the Deliverables need not be error-free to
have achieved the requirements for ViewRay to make payment of the progress
payments (if any) specified in Attachment 2, but if any Deliverable delivery or
redelivery contains errors that individually or in the aggregate adversely
affect ViewRay’s ability to use such Deliverable in accordance with the
applicable Specifications, ViewRay may rightfully reject such Deliverable
delivery or redelivery. Notwithstanding the foregoing, Acceptance will not
relieve Tesla of its obligation to fix all identified errors in a timely
fashion. ViewRay’s obligations to pay for the Deliverables are subject to
Acceptance, ViewRay shall have no obligation to pay for Deliverables except to
the extent they are the subject of ViewRay’s Acceptance.

(c) ViewRay will use Commercially Reasonable Efforts to test each Deliverable as
quickly as practicable and in any event within thirty (30) days of “delivery” of
such Deliverable.

2.4 Changes. (a) During the Program, ViewRay may request amendments to
Attachment 1 to effect changes in the Specifications. If ViewRay wishes to make
a change it shall notify Tesla of the requested change specifying the change
with sufficient details to enable Tesla to evaluate it (a “Change Request”).
Within ten (10) Business Days following the date of Tesla’s receipt of a ViewRay
Change Request, Tesla shall deliver a document that: (i) assesses the impact of
the change on the schedule, and (ii) incorporates a description of the requested
change and the cost therefor (a “Change Control Document”).

(b) Within ten (10) Business Days following ViewRay’s receipt of a Tesla Change
Control Document (“Response Period”), ViewRay will notify Tesla whether or not
it accepts the Change Control Document. If ViewRay accepts the Change Control
Document, then the provisions of this Agreement shall be deemed amended to
incorporate such change in accordance with the Change Control Document. If
ViewRay notifies Tesla not to proceed within the Response Period, then the
Change Request shall be deemed withdrawn and Tesla shall take no further action
in respect of it. If Tesla has not received any notice by the expiration of the
Response Period, then ViewRay shall be deemed to have advised Tesla not to
proceed. A separate Change Control Document will be required for each Change
Request but a Change request may include multiple changes; and each Change
Control Document will become subject to this Agreement when signed by Tesla and
ViewRay.

(c) Tesla may not make any changes in the form, fit, function, design,
manufacturing process, manufacturing location or appearance of the Products or
the Specifications without ViewRay’s prior written approval, which shall not be
unreasonably withheld. Tesla may recommend amendments to Attachment 1 to effect
changes in the Specifications if necessary to respond to difficulties
encountered in achieving the technical objectives of the Program. If Tesla
wishes to recommend a Change Request, it shall notify ViewRay of the requested
change and provide ViewRay with a Change Control Document and the provisions of
Section 2.4(a)-(b) shall apply.

(d) It is the intent of the parties that the Specifications have been defined
broadly enough and with sufficient detail to accomplish ViewRay’s goal for the
Product without price increases even if the services are changed pursuant to
this Section 2.4; provided that such changes, as documented in a Change Control
Document, do not change the scope of the tasks contemplated by the
Specifications.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.5 Success Criteria. If the Product prototype delivered in Phase 2 of the
Program meets the applicable Specifications, then the provisions of Section 3
shall take effect. If the Product prototype delivered in Phase 2 of the Program
does not meet the Specifications or if ViewRay and Tesla determine during the
course of the Program that the results of the Program are unsatisfactory; which
determination shall be made with reference to the prospects for realizing
Products that meet the Specifications then in each case they may mutually agree
to terminate the Program under Section 9.2(b). If the parties do not agree with
respect to termination of the Program, they shall resolve such dispute using the
procedure specified in Section 10.2(a)-(b).

3. PURCHASE OF PRODUCTS AND TERMS OF SALE

3.1 Supply. If the Products meet the Specifications then ViewRay will purchase
from Tesla during the period ending on the fifth anniversary of the Effective
Date ViewRay’s requirements for the Products.

3.2 Purchase Forecasts. At least one hundred twenty days (120) days prior to the
first delivery to ViewRay of commercial Products, ViewRay will deliver to Tesla
a six month (6) month rolling forecast (the “Forecast”). The Forecast will cover
the 6 months commencing with and including the calendar month in which the first
delivery of Products is to occur. After delivery of the initial Forecast, the
Forecast will be updated on a [monthly] basis. During the period prior to the
date when ViewRay Product demand (as measured by units of Product received by
ViewRay) averages [***] or more Products per month over a [***] period the
Forecast shall be non-binding until [***] prior to the forecast shipment date at
which time the quantities become binding on ViewRay. Thereafter (the “Full
Production Period”) the Forecast shall be non-binding until [***] prior to the
forecast shipment date at which time the quantities become binding on ViewRay.

3.3 Product Orders. ViewRay will submit to Tesla firm written purchase orders
(each a “Purchase Order”) for the purchase of Products at least sixty (60) days
prior to the specified delivery date of the ordered Products. Each Purchase
Order will specify the quantity or, if more than one shipment is requested,
quantities of Products ordered, the requested delivery date or dates, and
ship-to locations. Orders will be placed by ViewRay to Tesla by email or
facsimile, or by other means agreed upon by the parties, to an address provided
by Tesla, which will initially be, [***] copied to [***]. In the case of
conflict between the provisions of this Agreement and either the standard
printed terms of any Purchase Order or the standard printed terms of sale of
Tesla, the provisions of this Agreement will control. Purchase Orders may not be
cancelled, but ViewRay may delay shipment for up to thirty (30) days with notice
to Tesla delivered at least thirty (30) days prior to the scheduled delivery
date.

3.4 Acceptance; Obligation to Supply. (a) Tesla will acknowledge all Purchase
Orders within five (5) Business Days following receipt of same and will deliver
all orders per the P.O. delivery dates so long as those delivery dates are
consistent with the forecasted delivery schedule with any modifications per
section 3.3. In the event that the P.O. specifies delivery dates which are
inconsistent with the forecast and reschedule delivery provisions of 3.3, Tesla
will notify

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ViewRay of said discrepancy within five (5) Business Days following receipt of
same along with best available dates for said product. Tesla will accept all
Purchase Orders for a particular calendar month to the extent that the Purchase
Order (i) is consistent with the forecast and rescheduling provisions of
section 3., and (ii) requires delivery no less than sixty (60) days following
the date on which Tesla receives the Purchase Order. Tesla will not be in breach
of this Section 3.4 if Tesla’s failure to supply Products is due to a Force
Majeure event or if Tesla’s failure is limited to quantities in excess of the
quantities specified in the binding Forecast period.

(b) Each party will promptly notify the other party of any circumstances that it
believes may be of importance as to Tesla’s ability to meet ViewRay’s needs for
the Products in a timely manner. If the Forecasts indicate that ViewRay’s need
for the Products will exceed Tesla’s existing capacity to supply the Products,
the parties will determine in good faith whether Tesla successfully can expand
its production capacity so as to meet ViewRay’s needs in a timely manner.

3.5 Pricing. (a) The prices for the Products supplied to ViewRay pursuant to
this Section 3 shall be agreed by the parties not later than [***] following the
Effective Date; provided, that if the parties cannot agree upon pricing for the
Products within such period, then the pricing shall be fixed at Tesla’s Cost of
Goods Sold for such Products plus [***] percent ([***]%)]. “Tesla’s Cost of
Goods Sold” shall mean the [***] (including [***] of said Product) plus [***]
allocated to the Product in accordance with [***]. The cost of Tesla’s [***].
Tesla will adjust the [***] of the [***] to reflect [***] by the [***] for the
most recent [***].

(b) If the pricing for Products is based upon Tesla’s Cost of Goods Sold then
Tesla shall provide ViewRay upon request with back-up cost information for cost
components for [***].

(c) Once Full Production levels are achieved, the pricing of Products, if [***],
will be subject to a [***] the terms of which will be specified at the time of
the agreed pricing and will be attached as Paragraph 8 of Attachment 2.

3.6 Payment. (a) All payments under this Section 3 will be made by check or wire
transfer. Payments will be made in US Dollars as indicated in this Agreement or
in another currency by mutual agreement of the parties. All amounts due under
this Section 3 will be due within forty five (45) days of receipt of invoice.
Tesla will invoice ViewRay upon shipment.

(b) If ViewRay fails to make any payment due to Tesla under this Agreement by
the due date for payment, then, without limiting Tesla’s remedies under
Section 9.2, the overdue amount shall accrue interest at the rate of 4% per
annum above LIBOR for the due date from the due date until the date of actual
payment of the overdue amount. This Section 3.6(b) shall not apply to payments
that ViewRay contests in good faith using the procedures in Section 10.2 during
the pendency of such dispute; provided that in the event ViewRay does not
prevail in such dispute then [***] from the [***].

3.7 Resale Prices. Nothing contained herein shall be deemed to limit in any way
the right of ViewRay to determine the prices at which, or the terms on which,
the Products purchased by ViewRay may be resold by ViewRay as part of ViewRay
products or services.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3.8 Shipping. Tesla shall arrange for shipment and invoicing to ViewRay of the
Products ordered by ViewRay via common carrier, FCA Tesla’s facility. ViewRay
shall pay all transportation, customs, duties and other governmental charges, if
any, relating to the importation and sale of the Products, and shall have all
responsibility for storing and clearing the Products through all customs and
importation requirements.

3.9 Defective Product. (a) Tesla will at its expense and at no further cost to
ViewRay replace Products that do not conform to the applicable warranties
specified in Section 7.2 during the applicable warranty period specified therein
using the procedure specified in this Section 3.9. ViewRay will notify Tesla in
writing of any alleged defect of Product, will request a Return Material
Authorization (“RMA”) number and will within 30 days of receipt of such RMA
number return such Product to Tesla freight prepaid and properly insured, along
with a reasonably detailed statement of the claimed defect and proof of date of
purchase. Such notice and statement may be sent to an email address provided by
Tesla, which will initially be [***] with a copy to [***]. Tesla will use
Commercially Reasonable Efforts to deliver replacement Product to ViewRay or its
designated customer freight prepaid and properly insured with earliest delivery
which can be obtained subject to sub Tesla and/or Tesla availability of said
parts; provided, that for those Product components that are the subject of
Section 3.9(b), ViewRay may elect to use the procedure described in
Section 3.9(b) to replace the applicable Product components. In the event that
Tesla reasonably determines that any allegedly nonconforming Product is in fact
not defective (including Product that has been modified, misused, abused or the
subject of unauthorized repair), Tesla will notify ViewRay in writing and
ViewRay will reimburse Tesla for all reasonable costs and expenses related to
the inspection, the cost of the replacement Product (if any), and the cost of
the return of such Product to ViewRay (if applicable). ViewRay will only return
Products to Tesla with Tesla’s prior written approval. If ViewRay disputes
Tesla’s determination that a Product is not defective, the dispute will be
discussed and resolved using the procedure provided in Section 10.2.

3.10 Manufacturing Rights. (a) If Tesla fails to supply Product ordered by
ViewRay in accordance with the Section 3.3, in accordance with the terms of this
Agreement regarding the quantity or quality of Products supplied to ViewRay,
then Tesla shall use Commercially Reasonable Efforts to remedy the problem or
secure an alternative source of supply within [***] at no cost to ViewRay, and
any such alternative source of supply shall be on terms substantially identical
with the terms of this Agreement. If Tesla is unable to remedy the problem or
secure an alternative source of supply within [***] after its initial failure to
supply, then Tesla shall consult with ViewRay and the parties shall work
together to remedy the problem. If Tesla is unable to remedy the supply problem
after [***] (or longer as agreed in writing by the parties), commencing with the
date upon which such failure to supply began, then ViewRay may at its option,
and upon notice to Tesla, manufacture the Products itself or through a third
party in accordance with the provisions of Section 3.10(b).

(b) If ViewRay notifies Tesla that ViewRay will manufacture the Products itself
or through a third party, then: (i) ViewRay shall pay Tesla the sum of
$5,000,000 and purchase all of Tesla’s applicable tools, dies, fixtures,
drawings, and other information and tangible items necessary to manufacture
Products that conform to the Specifications; and (ii) Tesla shall (1) cooperate
with ViewRay to cause the release of the Deposit Materials (as defined in
Section 3.10(c)); and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(2) provide ViewRay or its designee, upon request, with reasonable assistance in
establishing a back-up manufacturing line, having reference to Tesla’s then
existing resources. ViewRay shall pay Tesla’s reasonable travel and living
expenses in providing such assistance. ViewRay shall require any third party
ViewRay designates to manufacture Products pursuant to this Section 3.10, to
agree in writing to observe the terms of this Agreement relating to
confidentiality and the manufacture of Products. It is understood and agreed
that ViewRay’s access to Deposit Materials pursuant to this Section 3.10(b) is
conditional upon ViewRay’s payment to Tesla of $5,000,000 (and Tesla’s delivery
of all of Tesla’s applicable tools, dies, fixtures, drawings, and other
information and tangible items necessary to manufacture Products that conform to
the Specifications) as provided in Section 3.10(c).

(c) On the Effective Date or as soon as is reasonably practicable thereafter,
the parties shall enter into a escrow agreement (the “Escrow Agreement”) with
DMH Stallard LLP, Gainsborough House, Pegler Way, Crawley, West Sussex RH11 7FZ,
England (the “Escrow Agent”) containing terms acceptable to the parties and the
Escrow Agent. The Escrow Agreement shall provide, among other provisions, that
Tesla shall deposit within forty (40) Business Days following the date that the
design for the Products is completed (estimated to be within six months after
the Effective Date) and maintain in escrow information necessary to enable
ViewRay or its designee to manufacture Products conforming with the
Specifications (and any enhancements, modifications, upgrades, corrections, and
components to the Product developed during the term of this Agreement),
including any drawings, manufacturing instructions, testing equipment vendors
(and detailed modification notes for any modifications made to such testing
equipment for purposes of testing the Products) equipment settings, supply chain
information, costed bills of materials, testing procedures, or other information
as well as any manuals, programmers notes, and other materials needed to access
and use such materials (collectively, the “Deposit Materials”). The escrow
described in this Section 3.10(c) will be created and maintained at ViewRay’s
cost and expense. The Deposit Materials shall be released to ViewRay in
accordance with the terms of the Escrow Agreement, in the event that: (i) Tesla
is in breach of its obligations under this Agreement and fails to cure such
breach within the time period set forth in Section 9.2, and then upon the date
such cure period has elapsed; or (ii) Tesla makes a general assignment for the
benefit of its creditors or a receiver or administrative receiver is appointed
over any of Tesla’s assets, or an order is made or any petition is presented
(other than a petition which is discharged within 60 days of its presentation
and before it is advertised) by Tesla, any creditor or otherwise, for the
winding up, dissolution, liquidation or reconstruction of Tesla or for the
making of an administration order in relation to Tesla or the freezing or other
attachment of Tesla’s assets, or any resolution is passed for the voluntary
winding up of Tesla; or any proceeding or step analogous to any of the foregoing
events or circumstances described in this Section 3.10(c)(ii) is taken in any
jurisdiction, and then upon the occurrence of such event or circumstances, save
in the case of the presentation of a petition when the Deposit Materials shall
be released to ViewRay upon the day on which the 60 day period following such
presentation has elapsed without discharge PROVIDED THAT ViewRay shall not seek
release of the Deposit Materials from the Escrow Agent pursuant to this
Section 3.10(c)(ii) in the event and for so long as Tesla or any liquidator,
administrator, receiver or administrative receiver or trustee in control of
Tesla’s assets continues to perform (or cause Tesla to perform) Tesla’s
obligations under this Agreement. A copy of the Escrow Agreement is attached as
Attachment 3.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) Upon release of the Deposit Materials in accordance with the Escrow
Agreement, Tesla hereby grants ViewRay a limited, non-exclusive, license to use,
reproduce, and modify the Deposit Materials as necessary to manufacture (or have
manufactured on its behalf by a third party) the Products. The Deposit Materials
will be treated as Confidential Information of Tesla and ViewRay will restrict
disclosure of the Deposit Materials to those of its employees to whom it is
necessary to disclose such Confidential Information in connection with the
performance of their duties hereunder. Receipt by ViewRay of the Deposit
Materials pursuant to this Section 3.10 does not convey title or ownership of
the Deposit Materials, which shall remain with Tesla and all Deposit Materials
will continue to be treated as Tesla Confidential Information following the
release thereof.

3.11 Changes. (a) The Product Specifications for “commercial” Product supplied
pursuant to this Section 3 may be modified or changed only by ViewRay. ViewRay
shall use the procedure specified in Section 2.4(a)-(b) to request such
modifications or changes, except as modified in this Section 3.11. To the extent
that any such modification or change results in an increase or decrease in the
cost of manufacturing any Product or requires additional capital investment or
other material changes to the manufacturing process, the parties shall jointly
examine and mutually agree upon the consequences thereof and shall make an
appropriate increase or decrease to the purchase price of such Product arising
from such modification or change. In the event that any such change or
modification results in the obsolescence of any raw materials, work-in-process,
and/or finished materials, the cost of any such obsolescence shall be the sole
responsibility of ViewRay to a maximum of material value attributable to open
purchase orders and any additional Product in the then current Forecast with
planned shipment within (3) months of the change date. At least four (4) weeks
prior notice is required for any requested Product Specifications change
pursuant to this Section 3.11; provided, however, that if any requested Product
Specifications change requires additional regulatory approval(s), the
implementation of such requested change shall in no event be required until four
(4) weeks after such approval(s) have been obtained. Tesla shall not be required
to implement any change to the Product Specifications that it reasonably
believes will prevent it from being able to perform in accordance with the terms
of this Agreement unless such terms are modified. If Tesla notifies ViewRay that
it believes the preceding sentence is applicable the parties shall meet and
attempt to resolve the matter within ninety (90) days using the procedure
specified in Section 10.2 if necessary; during any such period the Product will
continue to be manufactured under the Product Specifications without such
modification. If the parties are unable to resolve such matter within such
90-day period, then ViewRay may terminate this Agreement in accordance with
Section 9.2(b) and Tesla shall continue to supply the Product to ViewRay under
the Product Specifications without such modification for a period of up to [***]
using the procedure specified in Section 9.3(c).

(b) Tesla will not alter, modify, add to, or otherwise change the Product
Specifications, Product, or any materials, suppliers or manufacturing techniques
used in the design or production of the Products that will or may possibly
effect the form, fit or function of the Products without ViewRay’s prior written
approval. ViewRay may require Tesla to make changes in raw materials or
processes subject to a mutually agreed price adjustments. Tesla may rebalance
its production line in its reasonable business judgment; provided that the
rebalancing makes no change to and has no effect on the form, fit or function of
the Products. ViewRay will not make any changes to the Product Specifications
without notifying Tesla in accordance with section 3.11(a).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

4. QUALITY ASSURANCE; SUPPORT

4.1 Manufacturing Practices; Testing. Tesla shall manufacture the Products
supplied pursuant to Section 3 in accordance with the quality standards set out
in Attachment 5 and the Specifications. Tesla will install and maintain
effective quality control systems, conduct quality assurance testing and keep
comprehensive process control records conforming to (1) standards provided or
approved by ViewRay and comparable to such process or processes conducted by
ViewRay at its factory for its own similar products; (2) appropriate best
practices, including the then applicable good manufacturing practices
regulations of the International Organization for Standardization (“ISO”) under
ISO 9001 certification, ISO 13485 certification and ISO 14001 certification that
apply to the manufacture of the Products (“Applicable Standards”); and (3) other
requirements set forth herein.

4.2 Regulatory Approvals. ViewRay will have sole responsibility and authority
for obtaining and maintaining regulatory clearance of the ViewRay system
incorporating the Product (and all improvements or variations to the Product
developed during the term of this Agreement), including without limitation
obtaining and maintaining marketing clearance from the U.S. Food and Drug
Administration (“FDA”) under 21 CFR Part 807 or comparable regulations or
comparable regulations of any other supra-national, regional, national, state,
or local regulatory agency or authority that has authority to grant
registrations, authorizations and approvals necessary for the commercial
manufacture, distribution, marketing, promotion, use, importation, exportation
and sale of the ViewRay system incorporating the Product (each, including the
FDA, a “Regulatory Authority”). All regulatory filings with the FDA or any other
Regulatory Authority relating to the ViewRay system incorporating the Product
will be made in the name of ViewRay or its designee and ViewRay will be
responsible for maintaining the Device Master Record for such system. Tesla
shall obtain a UL 60601 certification for the Product from Underwriters
Laboratories, Inc. and maintain such UL 60601 certification for the Product.

4.3 Quality Assurance Inspections. (a) During regular business hours and upon
reasonable advance notice and in a manner that does not disrupt or interfere
with the business of Tesla, Tesla will permit ViewRay and its agents and its
customers to inspect the facilities of Tesla and provide access to Tesla’s
manufacturing quality control documentation related to the Products to the
extent necessary for, and for the purpose of assessing Tesla’s compliance with
this Agreement. As a condition of provision to ViewRay agents or ViewRay
customers of access to Tesla’s facilities and documentation, all information
obtained by ViewRay agents or ViewRay customers as a result of such access will
be Tesla Confidential Information for purposes of this Agreement. Tesla may
require any agent or customer of ViewRay seeking access to Tesla’s facilities
under this Section 4.3(a), as a condition to such access, to execute a standard
confidentiality agreement with Tesla under which such agent agrees to treat
information disclosed during such inspection as the Confidential Information of
Tesla under terms and conditions no less restrictive than the terms contained in
Section 6.2.

(b) If an inspection pursuant to Section 4.2(a) reveals that the facilities used
to manufacture Products do not satisfy the Applicable Standards requirements in
all material respects, then ViewRay will promptly provide to Tesla written
notice of such fact, which notice will contain in

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

reasonable detail the deficiencies found in the manufacturing facilities and, if
practicable, those steps ViewRay believes Tesla should undertake in order to
remedy such deficiencies. Tesla will respond to such notification of
deficiencies, remedy such deficiencies within a reasonable period of time after
receipt of such written notice and provide evidence of this corrective action to
ViewRay as requested.

(c) Tesla will maintain manufacturing quality documentation and will certify
that Product was manufactured and tested in accordance with the applicable
Specifications and Applicable Standards and UL 60601 requirements. ViewRay may
request copies of such certifications as part of the inspections permitted under
Section 4.3(a).

(d) Tesla will comply with Applicable Standards requirements in its
manufacturing of the Products. Prior to shipping any Product, Tesla will carry
out the Product tests specified in the applicable Specifications on each
Product. If a Product or any part of a Product fails to meet the Specifications,
the Product will be repaired or replaced by Tesla as set forth in Section 7.4.3
and the relevant test will be repeated until such Product passes such test
requirements. No Product will be shipped to ViewRay or its designee without
passing all tests specified in the Specifications. Certification of conformance
and/or test reports will be provided on request with each unit as evidence of
compliance.

4.4 Recalls. (a) Prior to the commercial release of the ViewRay system
incorporating the Product, ViewRay will provide Tesla with ViewRay’s standard
operating procedures (“SOPs”) as to recalls. If either party becomes aware of
information about any Product indicating that it may not conform to the
applicable Specifications, it will promptly so notify the other party. The
parties will promptly confer to discuss such circumstances and to consider
appropriate courses of action, which courses of action will be consistent with
the SOPs. ViewRay will have the right to initiate, and will bear all costs
associated with, a recall, withdrawal, or field correction of the Product for
any reason; provided that ViewRay may proceed against Tesla pursuant to
Section 7.3 if such recall, withdrawal, or field correction of the Product is
the direct result of (i) any breach by Tesla of its duties under the Agreement
or (ii) Tesla’s negligence or willful misconduct.

(b) With respect to any recall, withdrawal, or field correction of a Product,
ViewRay or its designee will be responsible for coordinating all of the
necessary activities in connection with such recall, withdrawal, or field
correction. ViewRay and Tesla will coordinate any statements to customers and
the media, including, but not limited to, press releases and interviews for
publication or broadcast and neither party will issue any such statements
without consulting with the other and neither party shall identify the other
party in any such statements without the other party’s written consent, not to
be unreasonably withheld, except as required by a Regulatory Authority. The
parties will reasonably cooperate with each other in the conduct of such
activities and will perform any acts reasonably requested by the other party to
facilitate the recall, withdrawal or field correction. Each party will keep the
other party fully informed of progress and in relation to all material decisions
or actions such party undertakes pursuant to this Section 4.3(b).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) Each party will promptly (within 2 working days) notify the other party in
writing of any event or complaint that gives rise or could give rise to the need
to file a Medical Device Report (an “MDR”) within the meaning of the Federal
Food, Drug and Cosmetic Act of 1941, as amended (the “Act”) or similar report
under the laws or regulations administered by any Regulatory Authority
(collectively, an “AER”), with respect to any Product or the manufacture,
distribution or use thereof in accordance with the MDR regulation, 21 C.F.R.
Part 803 or similar regulations covering AER’s. Each such written notice will be
Confidential Information under this Agreement. If, as a result of any corrective
action or any final, non-appealable or non-appealed governmental or court
action, an AER is required to be issued for any Product sold hereunder, ViewRay
will bear the costs and expenses of and will be responsible for all corrective
actions associated with such AER but may proceed against Tesla pursuant to
Section 7.3 if such AER is the direct result of (i) any breach by Tesla of its
duties under the Agreement or (ii) Tesla’s negligence or willful misconduct.

5. LICENSES; PROPRIETARY RIGHTS

5.1 Tesla Licenses. (a) Tesla hereby grants to ViewRay and ViewRay hereby
accepts, a worldwide, perpetual, paid-up and royalty-free (except as otherwise
set forth in Section 3.10) license, including the right to grant sublicenses, to
use the Tesla Intellectual Property Rights and the Program Intellectual Property
Rights owned by Tesla for the purpose of developing Products and delivering
services that embody or utilize the Products to customers within the ViewRay
Domain. ViewRay will not use Tesla Intellectual Property for any other purpose,
without Tesla’s prior written permission and ViewRay shall not grant, or attempt
to grant, a sublicense under this Section 5.1(a) to use Tesla Intellectual
Property Rights, including the Program Intellectual Property Rights owned by
Tesla outside the ViewRay Domain without the express written consent of Tesla.

(b) The license granted under Section 5.1(a) excludes the right to sublicense or
otherwise practice the Tesla Intellectual Property and the Program Intellectual
Property owned by Tesla for the purpose of making or having made Products except
as otherwise provided under Section 3.10.

(c) The license granted under this Section 5.1 shall be treated as a license of
rights to “intellectual property” (as defined in Section 101(56) of Title 11 of
the United States Code, as amended (the “Bankruptcy Code”)) for purposes of
Section 365(n) of the Bankruptcy Code. The parties agree that ViewRay may elect
to retain and may fully exercise all of its rights and elections under the
Bankruptcy Code provided, that it abides by the terms of this Agreement.

(d) It is understood and agreed that the Program commenced on or around March 1,
2009 and that accordingly, the provisions of this Section 4 with respect to
Program Intellectual Property Rights are intended to operate with respect to any
Program Intellectual Property conceived, created, discovered, developed,
generated, made or reduced to practice or fixed in a tangible medium of
expression as part of or based upon or related to activities undertaken as part
of the Program on or after March 1, 2009.

5.2 ViewRay Licenses. ViewRay hereby grants and agrees to grant to Tesla, solely
to provide the applicable services under this Agreement and to supply
Deliverables (during the Program) and Products (pursuant to Section 3) to
ViewRay, a non-exclusive, paid-up and royalty-free license to use the ViewRay
Intellectual Property and the Program Intellectual Property owned by ViewRay in
connection with its performance of the Program and its supply of Products
pursuant to Section 3. Upon the expiration or termination of the applicable
Program work, Tesla’s license shall terminate and be of no further force or
effect.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5.3 Reservation of Rights. (a) This Agreement does not convey to ViewRay any
ownership rights in any portion of any Tesla Intellectual Property or the
Program Intellectual Property owned by Tesla by implication, estoppel or
otherwise, but constitutes only a license to use the Tesla Intellectual Property
and the Program Intellectual Property owned by Tesla as necessary to give effect
to the license and in accordance with all of the terms of this Agreement. Title
to the Tesla Intellectual Property and the Program Intellectual Property owned
by Tesla, shall at all times remain vested in Tesla. All rights in and to the
Tesla Intellectual Property and the Program Intellectual Property owned by Tesla
not expressly granted under this Agreement are reserved to and retained by
Tesla.

(b) This Agreement does not convey to Tesla any ownership rights in any portion
of the ViewRay Intellectual Property or the Program Intellectual Property owned
by ViewRay by implication, estoppel or otherwise. Title to the ViewRay
Intellectual Property and the Program Intellectual Property owned by ViewRay
shall at all times remain vested in ViewRay. All rights in and to the ViewRay
Intellectual Property and the Program Intellectual Property owned by ViewRay not
expressly granted under this Agreement are reserved to and retained by ViewRay.

(c) Title to and any interest in Program Intellectual Property described in
clause (a) of the Program Intellectual Property definition shall be the property
of Tesla. Title to and any interest in Program Intellectual Property described
in clause (b) of the Program Intellectual Property definition shall be the
property of ViewRay. Title to and any interest in Program Intellectual Property
described in clause (c) of the Program Intellectual Property definition shall be
owned jointly by Tesla and ViewRay; provided, that, except as set forth in
subsection (e) below, ViewRay shall not use such jointly owned Program
Intellectual Property except in connection with the practice of the license
granted under Section 5.1.

(d) For purposes of this Agreement, except as otherwise set forth in this
Agreement, the determination of as to which party invented any invention will be
made in accordance with the standards of inventorship and conception under
title 35 of U.S. Code and title 37 of U.S. Code of Federal Regulations.

(e) During the term of this Agreement, each party shall promptly disclose to the
other in writing any Program Intellectual Property that might, under applicable
law, be patentable or otherwise protectable. Program Intellectual Property
(including, without limitation, improvements thereon whether developed by such
party or any employee, or agent of such party) will be added to Attachment 4.
Within forty five (45) days following the date of such disclosure regarding the
existence of particular Program Intellectual Property (including, without
limitation, improvements thereon whether developed by a party or any employee or
agent of such party) that is jointly owned, the parties shall confer and
mutually agree as to appropriate protection for such Program Intellectual
Property, including an application, preparation, prosecution and maintenance
strategy. If the parties cannot agree upon whether or not to seek patent or
other protection with respect to any Program Intellectual Property that is
jointly owned, the party desiring to seek such protection may take whatever
actions it deems necessary or appropriate to seek such protection in any and all
jurisdictions deemed appropriate by such party at its cost and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

expense, and the other party shall assign to the party desiring to seek such
protection all right, title and interest in and to such Program Intellectual
Property and shall cooperate and assist the party seeking such protection in
such efforts at the cost and expense of the party seeking such protection;
whereupon the party to which such Program Intellectual Property has been
assigned shall grant to the assignor thereof a non-exclusive, worldwide,
irrevocable, paid-up, royalty-free, sublicensable license: (i) if ViewRay is the
licensee, to make, have made, use, practice, offer to sell, sell and import,
export and otherwise commercially exploit such Program Intellectual Property
within the ViewRay Domain; and (ii) if Tesla is the licensee, to make, have
made, use, practice, offer to sell, sell and import, export and otherwise
commercially exploit such Program Intellectual Property outside of the ViewRay
Domain.

(f) Tesla shall have the sole right, but not the obligation, to file, prosecute,
and maintain, at Tesla’s sole expense, patents covering Program Intellectual
Property owned solely by Tesla. Tesla shall promptly furnish or have furnished
to ViewRay copies of all patents, patent applications, substantive patent office
actions, and substantive responses received or filed in connection with such
applications (excluding patents and patent applications covering solely Tesla
Intellectual Property that is not licensed to ViewRay under Section 5.1). In the
case of patent applications and responses, copies will be furnished to ViewRay
at least fifteen (15) days before filing or mailing, as the case may be. ViewRay
may itself or through its attorney offer comments and suggestions with respect
to the matters that are the subject of this Section 5.3(f) and Tesla agrees to
consider such comments and suggestions; provided that nothing herein shall
obligate Tesla to adopt or follow such comments or suggestions. ViewRay shall
cooperate in the preparation, filing, prosecution and maintenance of any and all
patent applications and patents covering Program Intellectual Property owned
solely by Tesla. Tesla shall promptly provide notice to ViewRay as to all
matters that come to its attention that may affect the preparation, filing,
prosecution or maintenance of any patents or patent applications covering
Program Intellectual Property owned solely by Tesla. In the event that Tesla
elects not to file for patent protection or elects not to prosecute or maintain
a patent or patent application in respect of Program Intellectual Property owned
solely by Tesla it shall notify ViewRay of such decision at least forty five
(45) days prior to the due date of any action or payment due. ViewRay shall then
have the right, but not the obligation, to assume the responsibility therefor at
its own cost and expense. It is understood and agreed that a decision by ViewRay
to assume responsibility for prosecution or maintenance of a patent or patent
application in respect of Program Intellectual Property owned solely by Tesla
shall not result in any change of ownership with respect to such Program
Intellectual Property, which shall remain owned by Tesla and subject to the
license granted under Section 5.1.

(g) ViewRay shall have the sole right, but not the obligation, to prepare, file,
prosecute, and maintain, at ViewRay’s sole expense, patents covering Program
Intellectual Property owned solely by ViewRay. ViewRay shall promptly furnish or
have furnished to Tesla copies of all patents, patent applications, substantive
patent office actions and substantive responses relevant to the design or
manufacturing practice of gradient coil, resistive or passive shimming
structures for use in Magnetic Resonance Imaging received or filed in connection
with such applications. In the case of such patent applications and responses,
copies will be furnished to Tesla at least fifteen (15) days before filing or
mailing, as the case may be. Tesla may itself or through its attorney offer
comments and suggestions with respect to the matters that are the subject of
this

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Section 5.3(g) relating to the design or manufacturing practice of gradient
coil, resistive or passive shimming structures for use in Magnetic Resonance
Imaging and ViewRay agrees to consider such comments and suggestions; provided
that nothing herein shall obligate ViewRay to adopt or follow such comments or
suggestions. Tesla shall cooperate in the preparation, filing, prosecution and
maintenance of any and all patent applications and patents covering Program
Intellectual Property owned solely by ViewRay.

5.4 Enforcement. (a) Tesla shall be solely responsible for defense and
enforcement of Tesla Intellectual Property and Program Intellectual Property
owned by Tesla, but in each case subject to the provisions of Section 5.4(b)
with respect to enforcement within the ViewRay Domain. ViewRay shall be solely
responsible for the defense and enforcement of ViewRay Intellectual Property and
Program Intellectual Property owned by ViewRay.

(b) Tesla shall have the first option to pursue any enforcement of Tesla
Intellectual Property and Program Intellectual Property owned by Tesla within
the ViewRay Domain; provided, that Tesla pays all costs and expenses related to
the same, keeps ViewRay reasonably informed of its progress and provides ViewRay
with copies of any substantive documents related to such proceedings and
reasonable notice of all such proceedings. Tesla’s costs and expenses in
prosecuting or defending such matters shall be subject to reimbursement in
accordance with Section 5.4(d). Tesla shall notify ViewRay of its decision to
exercise its right to enforce or defend such intellectual property within the
ViewRay Domain not later than ninety (90) days following its discovery or
receipt of notice of the alleged infringement.

(c) If (i) Tesla notifies ViewRay that it will not exercise its option to
enforce any intellectual property in accordance with Section 5.4(b);
(ii) ViewRay and Tesla have not otherwise agreed not to pursue or defend against
such infringement for business reasons; (iii) Tesla has not persuaded the
alleged infringer to desist or the person alleging the infringement to forebear,
(iv) Tesla is not diligently pursuing an infringement action or diligently
defending the validity or enforceability of such intellectual property within
the ViewRay Domain; or (v) Tesla has not provided ViewRay with evidence of bona
fide negotiations of an acceptable sublicense agreement with the alleged
infringer or person alleging infringement, then ViewRay shall have the right to
pursue legal action against the alleged infringer or take control of any action
initiated by, or being defended by, Tesla at ViewRay’s own cost and expense.

(d) Any recovery of damages in any suit handled by one party pursuant to
Section 5.4(b) or Section 5.4(c) shall be applied first in satisfaction of any
unreimbursed expenses and legal fees of the party handling the suit or
settlement thereof. The balance of any recovery obtained by settlement or
otherwise shall be distributed: (i) first to ViewRay in an amount equal to a
reasonable royalty on the sales of the infringer, and (ii) then to Tesla in an
amount equal to the sums due Tesla based on such sales (assuming Tesla had made
sales of Products to ViewRay in respect of the sales of the infringer). The
balance, if any, remaining after ViewRay and Tesla have been compensated
pursuant to Section 5.4(d)(i)-(ii) shall be divided equally between the parties.
No settlement, consent judgment or other voluntary final disposition of any suit
subject to Section 5.4(b) or Section 5.4(c) may be entered into without the
consent of the other party, which consent shall not be unreasonably withheld.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(e) In any infringement suit as either party may institute to enforce
Intellectual Property Rights covered by this Section 5.4, or in any declaratory
judgment action alleging invalidity or non-infringement of any Intellectual
Property Rights covered by this Section 5.4 brought against Tesla or ViewRay,
the other party shall, at the request and expense of the party initiating or
defending the suit or action, cooperate and assist in all reasonable respects,
having its employees testify when requested and making available relevant
records, papers, information, specimens and the like.

6. CONFIDENTIALITY

6.1 Publicity. The terms of this Agreement (including its existence) shall be
treated as the Confidential Information of both parties and neither party will
issue any press release or make any other statement, written or oral, to the
public, the press or otherwise, relating to this Agreement and the transactions
contemplated by this Agreement that has not previously been approved in writing
by the other party. Nothing in this Section 6.1 shall prohibit a party from
making such disclosures to the extent required under applicable UK, EU or US
federal or state securities laws or any rule or regulation of any nationally
recognized securities exchange. In such event, however, the disclosing party
shall use good faith efforts to notify and consult with the other party prior to
such disclosure and, where applicable, shall diligently seek confidential
treatment to the extent such treatment is available under applicable securities
laws. Each party may provide a copy of this Agreement or disclose the terms of
this Agreement: (a) to any finance provider in conjunction with a financing
transaction, if such finance provider agrees to keep the terms of this Agreement
confidential, (b) to enforce its rights under this Agreement in a proceeding in
accordance with Section 10.2, (c) to any legal or financial advisor of such
party, or (d) to current/prospective investors provided such investors are
subject to a confidentiality agreement that is consistent with the terms of
Section 6.2 regarding protection of Confidential Information of the other party.

6.2 Confidentiality. (a) Confidential Information of each party will be used by
the other party solely for the purposes permitted by this Agreement. All
Confidential Information of a disclosing party will be received and held in
confidence by the receiving party, subject to the provisions of this Agreement.
Each party acknowledges that, except for the rights expressly granted under this
Agreement, it will not obtain any rights of any sort in or to the Confidential
Information of the other party as a result of such disclosure and that any such
rights must be the subject of separate written agreement(s).

(b) Each party will restrict disclosure of the other party’s Confidential
Information to those of its employees and consultants to whom it is necessary or
useful to disclose such Confidential Information in connection with the purposes
permitted under this Agreement. Each party shall use Commercially Reasonable
Efforts including at least efforts commensurate with those employed by the party
for the protection of its own Confidential Information, to protect the
Confidential Information of the other party.

(c) Nothing herein shall prevent a receiving party from disclosing all or part
of the Confidential Information of the other party in response to a court order
or other legal proceeding requesting disclosure of same; provided, the party
that receives such order or process provides prompt notice to the disclosing
party before making any disclosure (to the extent possible) and permits the
disclosing party to oppose or narrow such request for disclosure and supports
any of

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

the disclosing party’s reasonable efforts to oppose such request (at disclosing
party’s expense), and only to the extent necessary to comply with such request.
Disclosure of Confidential Information pursuant to this Section 6.2(c) will not
alter the character of that information as Confidential Information hereunder.

(d) Either disclosing party may at any time notify the receiving party that such
receiving party must return to the disclosing party the disclosing party’s
Confidential Information. Each receiving party hereby agrees to, within thirty
(30) days of such notification: (i) return all documents and tangible items it
or its employees or agents have received or created pursuant to this Agreement
pertaining, referring or relating to the other party’s Confidential Information;
(ii) make all practicable efforts to purge the disclosing party’s Confidential
Information from the receiving party’s computer systems and/or networks without
prejudice to the continuing obligations of confidentiality which shall apply to
any Confidential Information which for whatever reason may remain on such
computer systems or networks; and (iii) return or certify (in a writing attested
to by a duly authorized officer of such party) destruction of all copies,
summaries, modifications or adaptations that such party or its employees or
agents have made from the materials provided by the disclosing party; provided,
however, that a party is permitted to retain one copy of such materials in its
legal files to be used to verify compliance with its obligations hereunder.

(e) Without prejudice to any other rights or remedies the parties may have under
this Agreement, the parties acknowledge for the benefit of one another that
damages may not be an adequate remedy for any breach of Section 6 and that,
accordingly, a party shall be entitled without proof of special damage to the
remedies of injunction and specific performance and other equitable remedies for
any threatened or actual breach of Section 6 by the other party.

7. REPRESENTATIONS AND WARRANTIES.

7.1 Authorization; Enforceability. Each of ViewRay and Tesla represents and
warrants to the other party that: (a) it is duly organized and validly existing
under the laws of its jurisdiction of organization and has all requisite power
and authority to enter into this Agreement; (b) it is duly authorized by all
requisite action to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby, and that the same do not
conflict or cause a default with respect to such party’s obligations under any
other agreement; (c) it has duly executed and delivered this Agreement; and
(d) it is authorized to disclose any and all Confidential Information made
available to the other party pursuant to this Agreement.

7.2 Products. (a) Tesla warrants to ViewRay that all Products supplied to
ViewRay pursuant to Section 3 shall: (i) for a period of twelve (12) months from
the date of acceptance by the ViewRay customer but not more than eighteen
(18) months from the date of shipment to ViewRay, whichever is longer, conform
to its then current published specifications and documentation and the
Specifications (provided that in the event of a conflict between the
Specifications and the published specifications or documentation, the terms of
the Specifications will control), and (ii) be manufactured, labeled, packaged,
stored and tested (while in the possession or control of Tesla) in accordance
with the Specifications and the applicable laws and regulations in relation to
the manufacture and testing of the Product (including all Applicable Standards).
This warranty does not apply to any non-conformity of the Products resulting
from misuse, mishandling or storage in an improper environment in each case by
any party other than Tesla or its agents.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Tesla warrants to ViewRay that all Products shall be delivered free and
clear of all liens and encumbrances.

7.3 Remedy. In the event any Products purchased by ViewRay from Tesla fail to
conform to the warranty set forth in Section 7.2, Tesla shall, at Tesla’s
option, repair or replace the Products. ViewRay shall notify Tesla of any such
nonconformity and return the applicable Products in accordance with Section 3.9.
It is understood and agreed that the remedy set forth in this Section 7.3 shall
not limit either party’s other remedies at law or equity, including a party’s
remedies with respect to third party claims arising pursuant to
Sections 8.2-8.3.

7.4 Disclaimer. (a) EXCEPT FOR THE WARRANTIES EXPRESSLY MADE IN
SECTIONS 7.1-7.2, NEITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED (WHETHER WRITTEN OR ORAL), INCLUDING, WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY OR ANY WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO ANY MATTER WHATSOEVER, INCLUDING BUT NOT
LIMITED TO, THE PRODUCTS.

(b) THE REPRESENTATIONS AND WARRANTIES OF EACH OF TESLA AND VIEWRAY EXTEND ONLY
TO THE OTHER PARTY. NEITHER PARTY WILL BE LIABLE FOR ANY CLAIM OR DEMAND AGAINST
SUCH OTHER PARTY BY A THIRD PARTY, EXCEPT TO THE EXTENT PROVIDED IN
SECTIONS 8.2-8.3.

8. RISK ALLOCATION

8.1 Limitation of Liability. (a) EXCEPT FOR BREACH OF CONFIDENTIALITY
OBLIGATIONS UNDER SECTION 6 AND EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 8.2-8.3
WITH RESPECT TO THIRD PARTY CLAIMS, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER FOR ANY LOST PROFITS OR SAVINGS OR FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED,
UNDER ANY THEORY OF LIABILITY, REGARDLESS OF WHETHER THE PARTIES HAVE ADVISED OR
BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

(b) IN ADDITION TO THE LIMITATION OF LIABILITY SET FORTH IN SECTION 8.1(a), IT
IS UNDERSTOOD AND AGREED THAT IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER FOR AGGREGATE DAMAGES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT,
HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY, AND SPECIFICALLY INCLUDING BREACH
OF CONFIDENTIALITY CLAIMS ARISING UNDER SECTION 6 AND THIRD PARTY CLAIMS ARISING
UNDER SECTIONS 8.2-8.3 IN EXCESS OF TEN MILLION DOLLARS ($10,000,000.00) IN THE
AGGREGATE.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) NOTHING IN THIS AGREEMENT, INCLUDING SECTIONS 8.1(a)-(b), SHALL LIMIT OR
EXCLUDE THE LIABILITY OF EITHER PARTY FOR (I) THIRD PARTY CLAIMS FOR DEATH OR
PERSONAL INJURY RESULTING FROM SUCH PARTY’S NEGLIGENCE; (II) CLAIMS BASED ON
BREACH OF ANY TERMS IMPLIED IN RESPECT OF TESLA’S ABILITY TO PASS TITLE TO THE
PRODUCTS; OR (III) CLAIMS BASED ON FRAUD OR FRAUDULENT MISREPRESENTATION.

8.2 Indemnification of ViewRay. Subject to the provisions of Section 8.4, Tesla
will defend, indemnify, and hold harmless ViewRay and its Affiliates, officers,
directors, employees, agents, and their successors and assigns (each, in such
capacity, an “ViewRay Indemnified Party”) from and against any claim, suit,
demand, loss, damage, expense (including reasonable attorneys’ fees of ViewRay
Indemnified Party(ies) and those that may be asserted by a third party) or
liability (collectively, “Losses”) arising from any third party claim or
proceeding against the ViewRay Indemnified Party(ies) by any third party to the
extent that such claim or proceeding is based on: (a) a third party assertion
that the Products infringe any third party Intellectual Property Rights; or
(b) a third party allegation of product liability or personal injury arising
from or relating to a failure of the Products. The foregoing indemnification
action shall not apply in the event and to the extent that such Losses arose as
a result of any ViewRay Indemnified Party’s negligence, intentional misconduct
or breach of this Agreement.

8.3 Indemnification of Tesla. Subject to the provisions of Section 8.4, ViewRay
will defend, indemnify, and hold harmless Tesla and its Affiliates, officers,
directors, employees, agents, and their successors and assigns (each, in such
capacity, an “Tesla Indemnified Party”) from and against any Losses arising from
any third party claim or proceeding against the Tesla Indemnified Party(ies) by
any third party to the extent that such claim or proceeding is based on: (a) any
third party allegation of infringement of third party Intellectual Property
Rights, where such claim is based upon the combination, operation or use of the
Products with non-Tesla technology and products in a manner not explicitly
contemplated by this Agreement, if such claim of infringement would have been
avoided but for such combination, operation or use; or (b) any third party
allegation of product liability or personal injury arising from or relating to
the ViewRay products or services (other than due to the failure of a Product).
The foregoing indemnification action shall not apply in the event and to the
extent that such Losses arose as a result of any Tesla Indemnified Party’s
negligence, intentional misconduct or breach of this Agreement.

8.4 Procedure. To receive the benefit of indemnification under Section 8.2 or
Section 8.3, the ViewRay Indemnified Party or Tesla Indemnified Party, as
applicable, must: (a) promptly notify the party from whom indemnification is
sought (each, an “Indemnifying Party”) of any claim or proceeding; provided,
that failure to give such notice shall not relieve Indemnifying Party of its
indemnification obligations except where, and solely to the extent that, such
failure actually and materially prejudices the rights of Indemnifying Party;
(b) provide reasonable cooperation to the Indemnifying Party (and its insurer),
as reasonably requested, at Indemnifying Party’s cost and expense; and
(c) tender to the Indemnifying Party (and its insurer) full authority to defend
or settle the claim or suit; provided that no settlement requiring any admission
by the Indemnified Party or that imposes any obligation on the Indemnified Party
shall be made without the Indemnified Party’s consent. Neither party has any
obligation to indemnify the other party in connection with any settlement made
without the Indemnifying Party’s written consent. The Indemnified Party has the
right to participate at its own expense in the claim or suit and in selecting
counsel therefor.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

8.5 Insurance. Each party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated. It is understood that such insurance shall not be construed
to create a limit of either party’s liability with respect to its
indemnification obligations under this Section 8. Each party shall cause the
other to be listed as an additional named insured on such policy(ies) and shall
provide the other with written evidence of such insurance upon request. Each
party shall provide the other with written notice at least fifteen (15) days
prior to the cancellation, non-renewal or material change in such insurance or
self-insurance which materially adversely affects the rights of the other party
hereunder. If such party does not obtain replacement insurance or take other
measures that allow it to provide comparable coverage within such 15-day period,
the other party shall have the right to terminate this Agreement effective at
the end of such fifteen (15) day period without notice or any additional waiting
periods.

9. TERM AND TERMINATION

9.1 Term. This Agreement shall take effect as of the Effective Date and shall
remain in effect until the fifth anniversary of the Effective Date (the “Term”),
unless sooner terminated in accordance with Section 2.5 or Section 9.2.
Thereafter, this Agreement will renew automatically for additional one-year
terms unless either party provides the other party with written notice at least
twelve (12) months in advance of the scheduled renewal date.

9.2 Termination. (a) During the term of the Program, either party may terminate
the Program and this Agreement upon thirty (30) days written notice to the other
party if the other party commits a material breach of this Agreement, unless
such breach is cured within the thirty (30) day notice period, or if such breach
is not capable of being cured within thirty (30) days unless such party during
such thirty (30) day period initiates actions reasonably expected to cure the
breach and thereafter diligently proceeds to cure the breach. Except for
termination by Tesla based upon non-payment by ViewRay of amounts due under this
Agreement, termination of the Program pursuant to this Section 9.2(a) shall not
result in termination of this Agreement except as otherwise provided in
Section 9.2(c). The parties may also terminate the Program at any time in
accordance with the procedure specified in Section 2.5.

(b) Following completion of the Program and, with respect to matters not
directly related to the Program at any time during or following completion of
the Program, either party may terminate this Agreement upon sixty (60) days
written notice to the other party if the other party commits a material breach
of this Agreement (other than non-payment), unless such breach is cured within
the sixty (60) day notice period, or if such breach is not capable of being
cured within sixty (60) days unless such party during such sixty (60) day period
initiates actions reasonably expected to cure the breach and thereafter
diligently proceeds to cure the breach.

(c) The parties may parties may terminate this Agreement at any time by mutual
agreement. ViewRay may also terminate this Agreement in accordance with
Section 3.11(a).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) The disadvantaged party (as defined in Section 10.14) shall have the right
to terminate this Agreement upon thirty (30) days notice if a Force Majeure
condition has prevented performance by the other party for more than sixty
(60) consecutive days or an aggregate one hundred twenty (120) days in any
12-month period.

9.3 Effect of Termination. (a) Upon termination of the Program pursuant to
Section 9.2(a): (i) Tesla will terminate all Program tasks then in process in an
orderly manner, as soon as practical and in accordance with a schedule agreed to
by ViewRay and Tesla; (ii) Tesla shall deliver to ViewRay a reasonably-detailed
written report describing the results of the Program up to the date of such
termination; and (iii) ViewRay shall pay Tesla any monies due and owing Tesla as
of the time of termination for work that has been completed.

(b) Upon any termination (including expiration) of this Agreement each party
shall return to the other party or certify in writing to the other party that it
has destroyed all documents (including those stored on computer systems and
networks) and other tangible items it or its employees or agents have received
or created pertaining, referring or relating to the Confidential Information of
the other party; provided, that a party is permitted to retain one copy of such
materials in its legal files to be used to verify compliance with its
obligations hereunder.

(c) Upon termination or expiration of this Agreement for any reason ViewRay will
have the right to continue to sell all unsold Products that are in its
possession or that are subject to an open ViewRay Purchase Order as of the
effective date of such termination or expiration. In addition, Tesla will
continue to supply ViewRay with Products for a period of [***] after expiration
or termination of this Agreement for any reason to wind-down the supply of
Products for ViewRay from Tesla, provided that if termination was effected by
Tesla as a result of ViewRay’s material breach of this Agreement then ViewRay
will promptly pay all sums due Tesla under this Agreement as of the date of
termination. The supply of Products by Tesla pursuant to this Section 9.3(c)
shall be subject to the provisions of 4-9 excluding Section 4.3(b) and
Section 4.4.

(d) Upon termination or expiration of this Agreement for any reason ViewRay will
pay Tesla ([***]) an [***] to the extent that (i) [***]; (ii) [***] or for
itself; and (iii) at ViewRay’s request and transportation cost, Tesla delivers
such materials to ViewRay; provided, that ViewRay’s obligations under this
Section 9.3(d) shall not exceed in the aggregate [***] of the [***] for the
[***].

(e) Nothing herein shall be construed to release either party of any obligation
which matured prior to the effective date of any termination. Either party’s
liability for any uncontested charges, payments or expenses due to the other
party that accrued prior to the termination date shall not be extinguished by
termination, and such amounts (if not otherwise due on an earlier date) shall be
immediately due and payable on the termination date.

9.4 Survival. Sections 1, 2.1, 5-8, 9.3 (and the Sections of this Agreement
referenced therein), 9.4 and 10 shall survive any termination or expiration of
this Agreement. Section 2.2 shall survive any termination or expiration of this
Agreement; provided that Section 2.2 shall not survive termination of this
Agreement by ViewRay pursuant to Section 9.1 or termination of the Program by
the parties pursuant to Section 9.2(b).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10. GENERAL PROVISIONS.

10.1 Governing Law. This Agreement shall be governed and construed in accordance
with the internal, substantive laws of Delaware, to the exclusion of any choice
or conflict of laws rule or provision that would result in the application of
the substantive law of any other jurisdiction. The United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement
or the transactions contemplated by this Agreement.

10.2 Dispute Resolution. (a) The parties will attempt to settle any claim or
controversy arising out of this Agreement or the subject matter hereof through
consultation and negotiation in good faith in a spirit of mutual cooperation.
Such matters will be initially addressed by the Director of MRI Engineering of
ViewRay and the Engineering Director of Tesla, who shall use reasonable efforts
to attempt to resolve the dispute through good faith negotiations by telephone
or in person as may be agreed. If they fail to resolve the dispute within thirty
(30) days after either party notifies the other of the dispute, then the matter
will be escalated to the Sr. VP of Engineering of ViewRay and the Operations
Director of Tesla, or their designees for resolution. They will use reasonable
efforts to attempt to resolve the dispute through good faith negotiations by
telephone or in person as may be agreed. If they fail to resolve the dispute
within thirty (30) days after it is referred to them and do not mutually agree
to extend the time for negotiation, then the dispute will be submitted to
arbitration in accordance with the procedure set forth in Section 10.2(b).

(b) Except with respect to actions by either party seeking equitable or
declaratory relief, any claim or controversy arising in whole or in part under
or in connection with this Agreement or the subject matter hereof that is not
resolved pursuant to Section 10.2(a) will be referred to and finally resolved by
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association as such Rules may be modified by this
Agreement, by one arbitrator, who will be agreed upon by the parties. If the
parties are unable to agree upon a single arbitrator within thirty (30) days
following the date arbitration is demanded, three arbitrators will be used, one
selected by each party within ten (10) days after the conclusion of the 30-day
period and a third selected by the first two within 10 days thereafter. Unless
the parties agree otherwise, they will be limited in their discovery to directly
relevant documents. Responses or objections to a document request will be served
twenty (20) days after receipt of the request. The arbitrator(s) will resolve
any discovery disputes. The foregoing arbitration proceedings may be commenced
by either party by notice to the other party. Unless otherwise agreed by the
parties, all such arbitration proceedings will be held in New York, New York if
initiated by Tesla and in London, England if initiated by ViewRay; provided that
proceedings may be conducted by telephone conference call with the consent of
the arbitrator. All arbitration proceedings will be conducted in the English
language and the arbitrator(s) will apply the law of Delaware. The arbitrator(s)
will only have the authority to award actual money damages (with interest on
unpaid amounts from the date due) and, except with respect to a breach or
nonperformance of any provision of this Agreement relating to Confidential
Information, the arbitrator(s) will not have the authority to award indirect,
incidental, consequential, exemplary, special or punitive damages, and the
parties expressly waive any claimed right to such damages. The arbitration will
be of each party’s individual claims only, and no claim of any other party will
be subject to arbitration in such proceeding. The costs and expenses of the
arbitration, but not the costs and expenses of the parties, will be shared
equally by the parties. If a party fails to

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

proceed with arbitration, unsuccessfully challenges the arbitration award, or
fails to comply with the arbitration award, the other party is entitled to
costs, including reasonable attorneys’ fees, for having to compel arbitration or
defend or enforce the award. Except as otherwise required by law, the parties
and the arbitrator(s) will maintain as confidential all information or documents
obtained during the arbitration process, including the resolution of the
dispute. Judgment on the award granted in any arbitration hereunder may be
entered in any court having jurisdiction over the award or any of the parties or
any of their respective assets. The provisions of this Section 10.2(b) will not
apply to any claim or controversy involving infringement or misappropriation of
any Intellectual Property Right of either party, in which case the Claim or
controversy may be brought in the state or federal court located in the Southern
District of New York. The parties knowingly and voluntarily waive their rights
to have their dispute tried and adjudicated by a judge and jury except as
expressly provided herein.

10.3 Amendment and Waiver. No provision of or right under this Agreement shall
be deemed to have been waived by any act or acquiescence on the part of either
party, its agents or employees, but only by an instrument in writing signed by
an authorized officer of each party. No waiver by either party of any breach of
this Agreement by the other party shall be effective as to any other breach,
whether of the same or any other term or condition and whether occurring before
or after the date of such waiver.

10.4 Independent Contractors. Each party represents that it is acting on its own
behalf as an independent contractor and is not acting as an agent for or on
behalf of any third party. This Agreement and the relations hereby established
by and between ViewRay and Tesla do not constitute a partnership, joint venture,
franchise, agency or contract of employment. Neither party is granted, and
neither party shall exercise, the right or authority to assume or create any
obligation or responsibility on behalf of or in the name of the other party or
its Affiliates. Each party shall be solely responsible for compensating all its
personnel and for payment of all related FICA, workers’ compensation,
unemployment and withholding taxes. Neither party shall provide the other
party’s personnel with any benefits, including but not limited to compensation
for insurance premiums, paid sick leave or retirement benefits.

10.5 Assignment. Neither party may assign this Agreement or any of its rights
and obligations under this Agreement without the prior written consent of the
other party; provided, that either party may assign this Agreement without the
consent of the other party to an Affiliate or in connection with any merger,
acquisition, or sale a majority of such party’s voting stock or a sale of
substantially all such party’s assets; provided, further, that in each instance
the assignee expressly assumes all obligations imposed on the assigning party by
this Agreement in writing and the other party is notified in advance of such
assignment. Any purported assignment in violation of this Section 10.5 shall be
null and void.

10.6 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

10.7 Notices. Unless otherwise provided herein, any notice, report, payment or
document to be given by one party to the other shall be in writing and shall be
deemed given when delivered personally or mailed by certified or registered
mail, postage prepaid (such mailed notice to be effective on the date which is
three (3) Business Days after the date of mailing), or sent by

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

nationally recognized overnight courier (such notice sent by courier to be
effective one (1) Business Day after it is deposited with such courier), or sent
by telefax (such notice sent by telefax to be effective when sent, if confirmed
by certified or registered mail or overnight courier as aforesaid) to the
address set forth on the signature page to this Agreement or to such other place
as any party may designate as to itself by written notice to the other party.

10.8 Severability. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof. The parties agree that they will negotiate in good faith or
will permit a court to replace any provision hereof so held invalid, illegal or
unenforceable with a valid provision which is as similar as possible in
substance to the invalid, illegal or unenforceable provision.

10.9 Captions. Captions of the sections and subsections of this Agreement are
for reference purposes only and do not constitute terms or conditions of this
Agreement and shall not limit or affect the meaning or construction of the terms
and conditions hereof.

10.10 Word Meanings. Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires. The singular
shall include the plural, and each masculine, feminine and neuter reference
shall include and refer also to the others, unless the context otherwise
requires.

10.11 Entire Agreement. The terms and provisions contained in this Agreement
(including the Attachments) constitute the entire understanding of the parties
with respect to the transactions and matters contemplated hereby and supersede
all previous communications, representations, agreements and understandings
relating to the subject matter hereof. No representations, inducements, promises
or agreements, whether oral or otherwise, between the parties not contained in
this Agreement shall be of any force or effect. No agreement or understanding
extending this Agreement or varying its terms (including any inconsistent terms
in any purchase order, acknowledgment or similar form) shall be binding upon
either party unless it is in a writing specifically referring to this Agreement
and signed by a duly authorized representative of the applicable party.

10.12 Rules of Construction. The parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be construed against either party by reason of the
extent to which such party or its professional advisors participated in the
preparation of this Agreement.

10.13 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile signatures shall be accepted
as original signatures, orders may be transmitted electronically and any
document created pursuant to this Agreement may be maintained in an electronic
document storage and retrieval system, a copy of which shall be considered an
original.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10.14 Force Majeure. Except as otherwise provided in this Agreement, in the
event that a delay or failure of a party to comply with any obligation created
by this Agreement is caused by wars (declared or undeclared and including the
continuance, expansion or new outbreak of any war or conflict now in existence),
revolution, civil commotion, acts of public enemy, labor strikes (other than
employees of the affected party), terrorism, embargo or acts of government in
its sovereign capacity, any change in the law or interpretation of the law that
renders performance in accordance with the terms of this Agreement illegal,
fire, explosion or accidental damage, loss at sea, adverse weather conditions,
collapse of building structures, interruption or failure of utility service
(including but not limited to electric power, gas or water) (“Force Majeure”),
the “affected party” will, after giving prompt notice to the “disadvantaged
party,” be excused from such performance on a day-to-day basis during the
continuance of such prevention, restriction, or interference (and the
disadvantaged party will likewise be excused from performance of its obligations
on a day-to-day basis during the same period), provided, however, that the
affected party will use its best efforts to avoid or remove the causes of
nonperformance and both parties will proceed immediately with the performance of
their obligations under this Agreement whenever the causes are removed or cease.
If Force Majeure conditions continue for more than 60 consecutive days or an
aggregate 120 days in any 12-month period, then the disadvantaged party may
terminate this Agreement in accordance with Section 9.2(d).

10.15 Non-Solicitation. Neither Tesla nor ViewRay shall (except with the prior
written consent of the other) at any time during the term of this Agreement and
for a further period of 12 months following termination of this Agreement
directly or indirectly solicit or entice away (or attempt to solicit or entice
away) from the employment of the other any person employed by such other. If
either party commits any breach of the obligations in the preceding sentence,
and without prejudice to all and any other legal or equitable remedies available
to the other party which are expressly reserved, the breaching party shall, on
demand, pay to the other party a sum equal to one year’s basic salary or the
annual fee that was payable by the other party to that employee. Tesla and
ViewRay agree that the mutual non-solicitation obligation set out in this
Section 10.15 shall not apply to either party if a person is recruited following
national advertising campaigns in both the UK and US provided that such
campaigns are open to all comers and not specifically targeted at any of the
staff of the other party, and that any initial approach after such advertising
campaign is made unsolicited by the employee himself or herself to the party
advertising.

[remainder of this page intentionally left blank]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10.16 Further Assurances. Each party covenants and agrees that, subsequent to
the execution and delivery of this Agreement and without any additional
consideration, it will execute and deliver any further legal instruments and
perform any acts which are or may become reasonably necessary to effectuate the
purposes of this Agreement.

IN WITNESS WHEREOF the parties have caused this Agreement to be executed on
their behalf by their duly authorized representatives intending it to take
effect as an instrument under seal as of the Effective Date.

 

TESLA ENGINEERING LIMITED     VIEWRAY INCORPORATED By:   /s/ Stephen
Bates             By:   /s/ Greg Ayers               Greg Ayers, Acting Chief
Executive Officer       Notice Address:     Notice Address: Tesla Engineering
Limited     ViewRay Incorporated Water Lane     #2 Thermo Fisher Way Storington,
West Sussex R1120 3EA     Oakwood Village, OH 44146 United Kingdom     United
States Phone: [***]     Phone: [***] Fax: [***]     Fax: [***]

Attachment 1 Specifications; Program

Attachment 2 Pricing

Attachment 3 Escrow Agreement

Attachment 4 Program Intellectual Property

Attachment 4a Tesla Intellectual Property

Attachment 4b ViewRay Intellectual Property

Attachment 5 Quality

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 1

Program; Specifications

Tesla Services:

ViewRay requires the development of a Product as specified in ViewRay
Requirements attached below which provides the detailed Specifications for each
of the Deliverables. The development is divided into [***] phases as follows
(each, a Phase):

 

Phase

  

Scope and Activities

  

Deliverables

[***]    • [***]    [***]

Schedule:

It is understood that an accelerated schedule is of great importance to ViewRay.
With this in mind, the following schedule is planned.

[***]

ViewRay shall pay a bonus to Tesla as per Attachment 2 if the prototype coil is
completed and ready for shipment by [***].

Pricing: See Attachment 2.

ViewRay’s responsibilities:

The following shall be ViewRay’s responsibilities.

o [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SPECIFICATIONS:

[***]

 

[***] Seven pages in this document have been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 2

Pricing

The amount to be paid for each accepted Deliverable under Section 2.3 shall be
as follows:

 

1. Tesla’s fees will be calculated on a [***]. The [***]; and during the initial
year of this Agreement the [***]. Upon the commencement of each Phase of the
Program set forth in Attachment 1, ViewRay will pay Tesla an amount equal to
[***] of the Nominal Amount allocated to that Phase under Table 2 (below) as an
advance against the price due in respect of the services and Deliverables for
such Phase.

 

2. Upon ViewRay’s Acceptance of the final Deliverable specified in Attachment 1
for each Phase of the Program, Tesla shall bill ViewRay for an amount equal to
the (A) [***] as of the date of the Acceptance of the final Deliverable for such
Phase [***], minus (B) the advance previously paid Tesla for such Phase.

 

3. Notwithstanding any provision of this Agreement to the contrary, the maximum
price that may be charged for any Phase is the Not To Exceed Amount set forth in
Table 2 and Tesla shall be responsible to deliver all the Deliverables for each
Phase at a price that does not exceed the Not to Exceed Amount.

 

4. In the event that Tesla aggregate fees for a Phase of the Program at the time
of ViewRay’s Acceptance of the final Deliverable specified in Table 1 for such
Phase are less than the Nominal Amount for such Phase specified in Table 2,
ViewRay will [***] as of the time of ViewRay’s Acceptance of the final
Deliverable for such Phase.

 

5. Payment of invoices shall be as specified in Section 3.1 of the Agreement.

 

6. Tesla will keep and maintain complete and accurate records of the time and
work performed under this Statement of Work. Tesla will provide with each
invoice delivered pursuant to Paragraph 2, a detailed time record organized in
one (1) hour increments. Such records will be open to inspection and review by
ViewRay upon ViewRay’s prior written request to Tesla during the term of this
Statement of Work and for a period of [***] following the expiration or
termination of this Statement of Work.

 

Table 2

Phase

   Nominal Material and
Labor Costs    Nominal Amount   Not to Exceed Amount

[***]

      [***]   [***]

 

7. The pricing specified above excludes the following items: none.

 

8. The pricing for Products in [***] shall be as set forth in Section 3.5
subject to the following volume discounts:

 

Units Purchased (per year)

   Price per unit  

1-TBD

   $ TBD   

TBD

     TBD   

TBD

     TBD   

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

The volume discounts of this section are contingent upon the “agreed pricing”
model and will be determined as part of the “agreed pricing” negotiation. In the
case that the [***].

 

9. ViewRay shall pay an early completion bonus of $[***] plus ViewRay will pay
to Tesla the difference between the [***] above if the first prototype gradient
coil of Phase 2 is completed, delivered to ViewRay and meets Acceptance Testing
by [***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 3

Escrow Agreement

Last

DATE: 9 July 2009

ESCROW AGREEMENT

(1) TESLA ENGINEERING LIMITED

(2) VIEWRAY INCORPORATED

AND

(3) DMH STALLARD LLP

 

Notice: The parties to this Agreement are obliged to inform DMH Stallard LLP of
any changes to the Product or in their circumstances (including change of name,
registered office, contact details or change of owner of the intellectual
property in the Product).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ESCROW AGREEMENT DATED:

BETWEEN

 

(1) TESLA ENGINEERING LIMITED, a company registered in England with company
number 02786571 and whose registered office is at Water Lane Industrial Estate,
Storrington, West Sussex RH20 3EA (“Tesla”);

 

(2) VIEWRAY INCORPORATED, a Delaware corporation with file number 4450114 and
whose principal place of business is 2000 Auburn Drive, Beachwood, OH 44122, USA
(“ViewRay”); and

 

(3) DMH STALLARD LLP a limited liability partnership registered in England with
company number OC338287 whose registered office is at 100 Queens Road, Brighton,
East Sussex, BN1 3YB (“DMHS”).

Background:

 

(A) Pursuant to a manufacture and supply agreement between Tesla and ViewRay
dated June __, 2009 (the “Supply Agreement”), Tesla has developed certain
technical information relating to the Product.

 

(B) Tesla acknowledges that in certain circumstances, such information and/or
documentation would be required by ViewRay in order for it to continue to
exercise its rights under the Supply Agreement.

 

(C) The parties therefore agree that such information and/or documentation
should be placed with a trusted third party, DMHS, so that such information
and/or documentation can be released to ViewRay should certain circumstances
arise.

Agreement:

In consideration of the mutual undertakings and obligations contained in this
Agreement, the parties agree that:

 

1. Definitions and Interpretation

 

  1.1 In this Agreement the following terms shall have the following meanings:

“Affiliate” bears the same meaning as in the Supply Agreement.

“Agreement” means the terms and conditions of this escrow agreement set out
below, including the schedules hereto.

“Business Day” bears the same meaning as in the Supply Agreement.

“Confidential Information” bears the same meaning as in the Supply Agreement.

“Intellectual Property Rights” bears the same meaning as in the Supply
Agreement.

“Deposit Materials” bears the same meaning as in the Supply Agreement.

“Fee” means the sum of £1,000 (one thousand pounds) excluding value added tax.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Product” bears the same meaning as in the Supply Agreement.

“Release Event” bears the meaning ascribed in clause 6.1.

“Release Fee” means the sum of $5,000,000 (five million dollars) excluding value
added tax.

“Release Purposes” means the purposes set forth in Section 3.10(d) of the Supply
Agreement.

“Storage Facility” means the third party storage facility used by DMHS for the
storage of its clients’ documents and property.

“Supply Agreement” is as defined in the background to this Agreement.

“Third Party Material” means any materials which are not the confidential
information and intellectual property of Tesla or ViewRay.

 

  1.2 This Agreement shall be interpreted in accordance with the following:

 

  1.2.1 headings are for ease of reference only and shall not be taken into
consideration in the interpretation of this Agreement;

 

  1.2.2 all references to clauses and schedules are references to clauses and
schedules of this Agreement; and

 

  1.2.3 all references to a party or parties are references to a party or
parties to this Agreement.

 

2. Tesla’s Duties and Warranties

 

  2.1 Tesla shall:

 

  2.1.1 deliver a copy of the Deposit Materials to DMHS within 40 Business Days
of the date the design for the Product is completed;

 

  2.1.2 deliver further copies of the Deposit Materials to DMHS each time that
there is a change to the Product;

 

  2.1.3 ensure that each copy of the Deposit Materials deposited with DMHS
comprises the design materials for the latest version of the Product used by
ViewRay;

 

  2.1.4 deliver a replacement copy of the Deposit Materials to DMHS within 14
days of a notice given to it by DMHS under the provisions of clause 4.1.3;

 

  2.1.5 deliver with each deposit of the Deposit Materials details of the
deposit including version details, media type and the number of drawings;

 

  2.1.6 deliver with each deposit of the Deposit Materials the following
technical information (where applicable):

 

  a) documentation describing the procedures for building installing the
Product, including tooling requirements; and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  b) name and contact details of employees with knowledge of how to maintain and
support the Deposit Materials.

 

  2.2 Tesla warrants to both DMHS and ViewRay at the time of each deposit of the
Deposit Materials with DMHS that:

 

  2.2.1 in entering into this Agreement and performing its obligations under it,
it is not in breach of any of its ongoing express or implied obligations to any
third party(s); and

 

  2.2.2 the Deposit Materials deposited under clause 2.1 contains all
information in a form and on suitable media to enable a reasonably skilled
engineer to understand and manufacture Product conforming to the Specifications
(as defined in the Supply Agreement).

 

3. ViewRay’s Responsibilities and Undertakings

 

  3.1 ViewRay shall notify DMHS of any change to the Product that necessitates a
replacement deposit of the Deposit Materials.

 

  3.2 In the event that the Deposit Materials is released under clause 6,
ViewRay shall:

 

  3.2.1 keep the Deposit Materials confidential at all times;

 

  3.2.2 use the Deposit Materials only for the Release Purposes;

 

  3.2.3 not disclose the Deposit Materials to any person save such of ViewRay’s
employees or contractors who need to know the same for the Release Purposes. In
the event that Deposit Materials is disclosed to its employees or contractors,
ViewRay shall ensure that they are bound by the same confidentiality obligations
as are contained in this clause 3.2;

 

  3.2.4 hold all media containing the Deposit Materials in a safe and secure
environment when not in use; and

 

  3.2.5 immediately destroy the Deposit Materials should ViewRay cease to be
entitled to use the Product under the terms of the Supply Agreement subject to
the receipt of either written instructions signed by both ViewRay and Tesla or a
binding decision from an arbitration body under Section 10.2 of the Supply
Agreement that ViewRay is not entitled to use the Product which decision is
delivered in writing.

 

4. DMHS’s Duties

 

  4.1 DMHS shall:

 

  4.1.1 at all times during the term of this Agreement, retain the latest
deposit of the Deposit Materials in its Storage Facility;

 

  4.1.2 inform Tesla and ViewRay of the receipt of any deposit of the Deposit
Materials by sending written notice to both parties; and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  4.1.3 notify Tesla and ViewRay if it becomes aware at any time during the term
of this Agreement that the copy of the Deposit Materials held by it has been
lost, damaged or destroyed so that a replacement may be obtained.

 

  4.2 In the event of failure by Tesla to deposit within six months of the
Effective Date (as defined in the Supply Agreement) any Deposit Materials with
DMHS, DMHS shall not be responsible for procuring such deposit but shall notify
ViewRay of Tesla’s failure to deposit any Deposit Materials.

 

  4.3 DMHS has the right to make such copies of the Deposit Materials as may be
necessary solely for the purposes of this Agreement.

 

  4.4 DMHS makes no warranties or representations as to the suitability or
otherwise of the Storage Facility for the storage of the Deposit Materials. DMHS
shall, however, use its reasonable endeavours to procure that the owner of the
Storage Facility maintains a safe and secure environment for such storage.

 

  4.5 Other than arranging for the transfer to and retention of the Deposit
Materials at the Storage Facility, DMHS shall take no other action in relation
to the Deposit Materials unless:

 

  4.5.1 authorised to do so in writing by both Tesla and ViewRay; or

 

  4.5.2 a Release Event occurs.

 

5. Payment

 

  5.1 On execution of this Agreement Tesla shall pay the Fee to DMHS and ViewRay
shall reimburse the Fee in full to Tesla within 30 days of its invoice.

 

  5.2 On release of the Deposit Materials to ViewRay pursuant to clause 6,
ViewRay shall pay all those reasonable costs that DMHS incurs in releasing the
Deposit Materials from the Storage Facility but in no event shall such costs
exceed £1,000 excluding VAT .

 

  5.3 DMHS reserves the right to charge interest in respect of the late payment
of any sum due to it under this Agreement (both before and after judgement)
either at the rate of 4% per annum over the prevailing base rate of NatWest or
at the rate prescribed under the Late Payment of Commercial Debt (Interest) Act
1998 and any such interest shall accrue on a daily basis from the due date until
full payment.

 

6. Release Events

 

  6.1 Subject to: (i) the remaining provisions of this clause 6; (ii) the
receipt by Tesla of the Release Fee and (iii) delivery by Tesla to ViewRay of
all of Tesla’s applicable tools, dies, fixtures, drawings, and other information
and tangible items necessary to manufacture Products that conform to the
Specifications as provided under Section 3.10(b) of the Supply Agreement, DMHS
will release the Deposit Materials to a duly authorised officer of ViewRay if
any of the following events (“Release Event(s)”) occur:

 

  6.1.1 If:

 

  a) ViewRay notifies Tesla that ViewRay will manufacture the Products itself or
through a third party;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  b) Tesla is in breach of its obligations under the Supply Agreement and fails
to cure such breach within the time period set forth in Section 9.2 of the
Supply Agreement, and then upon the date such cure period has elapsed; or

 

  c) Tesla makes a general assignment for the benefit of its creditors or a
receiver or administrative receiver is appointed over any of Tesla’s assets, or
an order is made or any petition is presented (other than a petition which is
discharged within 60 days of its presentation and before it is advertised) by
Tesla, any creditor or otherwise, for the winding up, dissolution, liquidation
or reconstruction of Tesla or for the making of an administration order in
relation to Tesla or the freezing or other attachment of Tesla’s assets, or any
resolution is passed for the voluntary winding up of Tesla; or any proceeding or
step analogous to any of the foregoing events or circumstances described in this
clause 6.1.1(b) is taken in any jurisdiction, and then upon the occurrence of
such event or circumstances, save in the case of the presentation of a petition
when the Deposit Materials shall be released to ViewRay upon the day on which
the 60 day period following such presentation has elapsed without discharge
PROVIDED THAT ViewRay shall not seek release of the Deposit Materials from the
Escrow Agent pursuant to this clause 6.1.1(b) in the event and for so long as
Tesla or any liquidator, administrator, receiver or administrative receiver or
trustee in control of Tesla’s assets continues to perform (or cause Tesla to
perform) Tesla’s obligations under the Supply Agreement.

 

  6.2 ViewRay must notify DMHS of the Release Event specified in clause 6.1 by
delivering to DMHS a statutory or notarised declaration (“Declaration”) made by
an officer of ViewRay declaring that such Release Event has occurred, setting
out the facts and circumstances of the Release Event, and certifying that the
Supply Agreement was still valid and effective up to the occurrence of such
Release Event.

 

  6.3 Subject to clause 6.4, upon receipt of a Declaration from ViewRay claiming
that a Release Event has occurred DMHS shall promptly submit a copy of the
Declaration to Tesla by courier or other form of guaranteed delivery; and
conditional upon Tesla confirming its receipt of the Release Fee from ViewRay
and ViewRay confirming delivery by Tesla to ViewRay of all of Tesla’s applicable
tools, dies, fixtures, drawings, and other information and tangible items
necessary to manufacture Products that conform to the Specifications as provided
under Section 3.10(b) of the Supply Agreement, DMHS will, on the expiry of a
period of 20 Business Days from and including the date that DMHS submitted the
Declaration to Tesla, release the Deposit Materials to ViewRay for its use for
the Release Purposes.

 

  6.4 DMHS shall not release the Deposit Materials if, within 14 days after the
date of despatch of the Declaration made by DMHS under clause 6.3, DMHS receives
a counter-notice signed by a duly authorised officer of Tesla stating that in
their view no such Release Event has occurred or, if appropriate, that the event
or circumstance giving rise to the Release Event has been rectified.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  6.5 Upon receipt of the counter-notice from Tesla under clause 6.4, DMHS shall
promptly send a copy of the counter-notice (and any supporting evidence) to
ViewRay by courier or other form of guaranteed delivery and Tesla and/or ViewRay
shall invoke the dispute resolution procedure under Section 10.2 of the Supply
Agreement.

 

  6.6 If, within 90 days of despatch of the counter-notice by DMHS to ViewRay,
Tesla and/or ViewRay have not invoked the dispute resolution procedure under
clause 10.2 of the Supply Agreement, the Declaration submitted by ViewRay will
be deemed to have waived its right to release of the Deposit Materials for the
particular reason or event specified in the original Declaration.

 

  6.7 For the avoidance of doubt, where a Release Event has occurred, a
subsequent assignment of the Intellectual Property Rights in the Deposit
Materials shall not prejudice ViewRay’s right to release of the Deposit
Materials and its use for the Release Purposes.

 

7. Confidentiality

 

  7.1 The Deposit Materials shall remain at all times the confidential and
intellectual property of Tesla.

 

  7.2 In the event that DMHS releases the Deposit Materials to ViewRay, ViewRay
shall be permitted to use the Deposit Materials only for the Release Purposes.

 

  7.3 DMHS agrees to keep all Confidential Information relating to the Deposit
Materials and/or the Product that comes into its possession or to its knowledge
under this Agreement in confidence. DMHS further agrees not to make use of such
information and/or documentation other than for the purposes of this Agreement
and, unless the parties should agree otherwise in writing, will not disclose or
release it other than in accordance with the terms of this Agreement.

 

8. Intellectual Property Rights

The release of the Deposit Materials to ViewRay will not act as an assignment of
any Intellectual Property Rights that Tesla or any third party possesses in the
Deposit Materials.

 

9. DMHS’s Liability

 

  9.1 Nothing in this clause 9 excludes or limits the liability of DMHS for
fraudulent misrepresentation or for death or personal injury caused by DMHS’s
negligence. Save as aforesaid the following provisions set out the entire
financial liability of DMHS (including any liability for the acts or omissions
of its members, employees, agents and sub-contractors) to the other parties:

 

  9.1.1 DMHS shall not be liable for any loss or damage caused to either Tesla
or ViewRay either jointly or severally except to the extent that such loss or
damage is caused by the negligent acts or omissions of or a breach of any
contractual duty by DMHS, its members, employees, agents or sub-contractors and
in such event DMHS’s total liability in respect of all claims arising under or
by virtue of this Agreement or in connection with the performance or
contemplated performance of this Agreement, shall not exceed the sum of £1,000
(one thousand pounds); and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  9.1.2 DMHS shall not be liable to Tesla or ViewRay for any indirect or
consequential loss or damage whether for loss of profit, loss of business,
depletion of goodwill or otherwise whatsoever or howsoever caused which arise
out of or in connection with this Agreement even if such loss was reasonably
foreseeable or DMHS had been advised of the possibility of incurring the same by
Tesla, ViewRay or any third party.

 

  9.2 DMHS shall not be liable in any way to Tesla or ViewRay for acting in
accordance with the terms of this Agreement and specifically (without
limitation) for acting upon any notice, written request, waiver, consent,
receipt, statutory declaration or any other document furnished to it pursuant to
and in accordance with this Agreement.

 

  9.3 DMHS shall not be required to make any investigation into and shall be
entitled in good faith without incurring any liability to Tesla or ViewRay to
assume (without requesting evidence thereof) the validity, authenticity,
veracity and due and authorised execution of any documents, written requests,
waivers, consents, receipts, statutory declarations or notices received by it in
respect of this Agreement.

 

10. Indemnity

 

  10.1 Save for any claim falling within the provisions of clause 9.1.1, Tesla
and ViewRay jointly and severally agree at all times to indemnify and hold
harmless DMHS in respect of all of its legal and all other costs, fees and
expenses incurred directly or indirectly as a result of being brought into or
otherwise becoming involved in any form of dispute resolution proceedings or any
litigation of any kind between Tesla and ViewRay in relation to this Agreement
to the extent that this Agreement does not otherwise provide for reimbursement
of such costs.

 

  10.2 Tesla shall assume all liability and shall at all times indemnify and
hold harmless DMHS and its officers, members, agents, sub-contractors and
employees from and against any and all liability, loss, damages, costs, legal
costs, professional and other expenses and any other liabilities of whatever
nature, awarded against or agreed to be paid or otherwise suffered, incurred or
sustained by DMHS, whether direct, indirect or consequential as a result of or
in connection with any claim by any third party(s) for alleged or actual
infringement of Intellectual Property Rights arising out of or in connection
with all and any acts or omissions of DMHS in respect of the Deposit Materials
as contemplated under this Agreement.

 

11. Term and Termination

 

  11.1 This Agreement shall continue until terminated in accordance with this
clause 11.

 

  11.2

Notwithstanding any other provision of this clause 11, DMHS may terminate this
Agreement by giving 60 days’ written notice to Tesla and ViewRay. In that event,
Tesla and ViewRay shall promptly appoint a mutually acceptable new custodian on
similar terms and conditions to those contained herein. If DMHS is notified of
the new custodian within the 60 day notice period, DMHS will forthwith deliver
the Deposit Materials to the new custodian. If DMHS is not notified of the new
custodian within the 60 day notice

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  period, DMHS will release the Deposit Materials to Iron Mountain (UK) Limited,
trading as Iron Mountain Intellectual Property Management, Inc. to serve as
custodian under its then standard form of Three-Party Escrow Service Agreement
save that such agreement shall be amended so that the Release Events are
identical to those set out in section 6.1 of this agreement and, in such
circumstances, ViewRay agrees that it shall bear all costs for the appointment
Iron Mountain (UK) Limited as the new custodian.

 

  11.3 ViewRay may terminate this Agreement at any time by giving written notice
to DMHS. Upon such termination, DMHS will return the Deposit Materials to Tesla.

 

  11.4 If the Supply Agreement has expired or has been lawfully terminated, then
ViewRay shall give notice to DMHS within 14 days thereof to terminate this
Agreement, failing which, Tesla shall be entitled to give written notice to DMHS
to terminate this Agreement. Upon receipt of such a notice from Tesla, DMHS
shall notify ViewRay of Tesla’s notice to terminate. Unless within 14 days of
DMHS giving such notice to ViewRay, DMUS receives a counter-notice signed by a
duly authorised officer of ViewRay disputing the termination of the Supply
Agreement, then ViewRay shall be deemed to have consented to such termination
and this Agreement shall immediately automatically terminate. Any disputes
arising under this clause shall be dealt with in accordance with the dispute
resolution procedure in clause 10.2 of the Supply Agreement. Upon termination
under this clause, DMHS shall return the Deposit Materials to Tesla.

 

  11.5 Subject to clause 11.6, Tesla may only terminate this Agreement with the
written consent of ViewRay.

 

  11.6 This Agreement shall automatically immediately terminate upon release of
the Deposit Materials to ViewRay in accordance with clause 6.

 

  11.7 If this Agreement is superseded and replaced by a new agreement in
respect of the Deposit Materials, this Agreement shall, upon the coming into
force of the new agreement, automatically terminate. The relevant party or
parties shall request DMHS to either transfer the Deposit Materials to the new
agreement or ask Tesla under the new agreement to deposit new material. If new
material is deposited, upon its receipt, DMHS shall, unless otherwise
instructed, destroy the Deposit Materials.

 

  11.8 The provisions of clauses 1, 3.2, 7, 8, 9, 10, 11.9, 11.10 and 12 shall
continue in full force after termination of this Agreement.

 

  11.9 The termination of this Agreement, however arising, shall be without
prejudice to the rights accrued to the parties prior to termination.

 

12. General

 

  12.1 A party shall notify the other parties to this Agreement, within 30 days
of its occurrence, of any of the following:

 

  12.1.1 a change of its name, registered office, contact address or other
contact details; and

 

  12.1.2 any material change in its circumstances that may affect the validity
or operation of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  12.2 The formation, existence, construction, performance, validity and all
other aspects of this Agreement shall be governed by and construed in accordance
with the laws of England and the parties submit to the exclusive jurisdiction of
the English courts.

 

  12.3 This Agreement, represents the whole agreement relating to the escrow
arrangements between DMHS and the other parties for the Product and shall
supersede all prior agreements, discussions, arrangements, representations,
negotiations and undertakings. In the event of any conflict between any of these
documents, the terms of this Agreement shall prevail.

 

  12.4 Unless the provisions of this Agreement otherwise provide, any notice or
other communication required or permitted to be given or made in writing
hereunder shall be validly given or made if delivered by hand or courier or if
despatched by first class recorded delivery (airmail if overseas) addressed to
the address specified for the parties in this Agreement (or such other address
as may be notified to the parties from time to time) or if sent by facsimile
message to such facsimile number as has been notified to the parties from time
to time and shall be deemed to have been received:

 

  (i) if delivered by hand or courier, at the time of delivery;

 

  (ii) if sent by first class recorded delivery (airmail if overseas), 2
Business Days after posting (6 days if sent by airmail);

 

  (iii) if sent by facsimile, at the time of completion of the transmission of
the facsimile with facsimile machine confirmation of transmission to the correct
facsimile number of all pages of the notice.

 

  12.5 Tesla and ViewRay shall not assign, transfer or subcontract this
Agreement or any rights or obligations thereunder without the prior written
consent of the other parties, which shall not be unreasonably withheld or
delayed; provided, that either Tesla or ViewRay may assign this Agreement
without the consent of the other parties to an Affiliate or in connection with
any merger, acquisition, or sale of a majority of such party’s voting stock or a
sale of substantially all such party’s assets; provided, further, that in each
instance the assignee expressly assumes all obligations imposed on the assigning
party by this Agreement in writing and the other party is notified in advance of
such assignment.

 

  12.6 DMHS shall be entitled to transfer or assign this Agreement upon written
notice to both Tesla and ViewRay, and their mutual consent with respect to the
identity of any such assignee or transferee; provided, that unless both ViewRay
and Tesla consent to such assignment or transfer the proposed assignment shall
be subject to clause 11.2 and the Chief Executive for the time being of the
Institute of Engineering and Technology (or successor body) shall appoint a
suitable custodian to perform the obligations of DMHS upon terms similar to
those set forth in this Agreement.

 

  12.7 This Agreement shall be binding upon and survive for the benefit of the
successors in title and permitted assigns of the parties.

 

  12.8

If any provision of this Agreement is declared too broad in any respect to
permit enforcement to its full extent, the parties agree that such provision
shall be enforced to the maximum extent permitted by law and that such provision
shall be deemed to be varied accordingly. If any provision of this Agreement is
found by any court, tribunal or administrative body of competent jurisdiction to
be wholly or partly illegal, invalid, void

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  or unenforceable, it shall, to the extent of such illegality, invalidity or
unenforceability, be deemed severable and the remaining part of the provision
and the rest of the provisions of this Agreement shall continue in full force
and effect.

 

  12.9 Save as expressly provided in this Agreement, no amendment or variation
of this Agreement shall be effective unless in writing and signed by a duly
authorised representative of each of the parties to it.

 

  12.10 The parties shall not be liable to each other or be deemed to be in
breach of this Agreement by reason of any delay in performing, or failure to
perform, any of their obligations under this Agreement if the delay or failure
was for a reason beyond that party’s reasonable control (including, without
limitation, fire, flood, explosion, epidemic, riot, civil commotion, any strike,
lockout or other industrial action, act of God, war or warlike hostilities or
threat of war, terrorist activities, accidental or malicious damage, or any
prohibition or restriction by any governments or other legal authority which
affects this Agreement and which is not in force on the date of this Agreement).
A party claiming to be unable to perform its obligations under this Agreement
(either on time or at all) in any of the circumstances set out above must notify
the other parties of the nature and extent of the circumstances in question as
soon as practicable. If such circumstances continue for more than six months,
any of the other parties shall be entitled to terminate this Agreement by giving
one month’s notice in writing.

 

  12.11 No waiver by any party of any breach of any provisions of this Agreement
shall be deemed to be a waiver of any subsequent or other breach and, subject to
clause 6.6, no failure to exercise or delay in exercising any right or remedy
under this Agreement shall constitute a waiver thereof.

 

  12.12 This Agreement is not intended to create any right under the Contracts
(Rights of Third Parties) Act 1999 which is enforceable by any person who is not
a party to this Agreement and the rights of any third party under the said act
are hereby expressly excluded.

 

  12.13 This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts. Each counterpart when so executed
shall be deemed to be an original and all of which together shall constitute one
and the same agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Signed for and on behalf of TESLA ENGINEERING LIMITED Name:   /s/ S.A. Bates
Position     Operations Director   (Authorised Signatory)

 

Signed for and on behalf of VIEWRAY INCORPORATED Name:   /s/ Greg Ayers
Position     CEO   (Authorised Signatory)

 

Signed for and on behalf of DMHSTALLARD LLP Name:   /s/ Authorized Signatory
Position     Partner   (Authorised Signatory)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 4a

Tesla’s IP & Patents

Know How

 

  1. [***]

PATENT LIST

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 4b

  •   [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 5

Quality

 

1. [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.